Exhibit 10-b

EXECUTION COPY

U.S. $3,000,000,000

FIVE YEAR CREDIT AGREEMENT

Dated as of December 11, 2012

Among

AT&T INC.

as Company

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

CITIBANK, N.A.

as Administrative Agent

and

CITIGROUP GLOBAL MARKETS INC.

JPMORGAN SECURITIES LLC

BARCLAYS BANK PLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

and

DEUTSCHE BANK SECURITIES INC.

as Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

     1   

SECTION 1.01. Certain Defined Terms

     1   

SECTION 1.02. Computation of Time Periods

     12   

SECTION 1.03. Accounting Terms

     13   

SECTION 1.04. Allocation of Obligations

     13   

ARTICLE II

     13   

SECTION 2.01. The Advances

     13   

SECTION 2.02. Making the Advances

     13   

SECTION 2.03. Fees

     15   

SECTION 2.04. Termination or Reduction of the Commitments

     15   

SECTION 2.05. Repayment of Advances

     15   

SECTION 2.06. Interest on Advances

     15   

SECTION 2.07. Interest Rate Determination

     16   

SECTION 2.08. Optional Conversion of Advances

     18   

SECTION 2.09. Prepayments of Advances

     18   

SECTION 2.10. Increased Costs

     19   

SECTION 2.11. Illegality

     20   

SECTION 2.12. Payments and Computations

     20   

SECTION 2.13. Taxes

     22   

SECTION 2.14. Sharing of Payments, Etc.

     24   

SECTION 2.15. Evidence of Debt

     24   

SECTION 2.16. Use of Proceeds

     25   

SECTION 2.17. Increase in the Aggregate Commitments

     25   

SECTION 2.18. Extension of Termination Date

     27   



--------------------------------------------------------------------------------

SECTION 2.19. Defaulting Lenders

     29   

SECTION 2.20. Replacement of Lenders

     30   

ARTICLE III

     30   

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01

     30   

SECTION 3.02. Initial Advance to Each Designated Subsidiary

     32   

SECTION 3.03. Initial Advance to Each Designated Subsidiary

     33   

SECTION 3.04. Conditions Precedent to Each Borrowing, Commitment Increase and
Extension Date.

     33   

SECTION 3.05. Determinations Under Sections 3.01, 3.02 and 3.03

     34   

ARTICLE IV

     35   

SECTION 4.01. Representations and Warranties

     35   

ARTICLE V

     36   

SECTION 5.01. Affirmative Covenants

     36   

SECTION 5.02. Negative Covenants

     39   

SECTION 5.03. Financial Covenant

     40   

ARTICLE VI

     40   

SECTION 6.01. Events of Default

     40   

ARTICLE VII

     42   

SECTION 7.01. Unconditional Guaranty

     42   

SECTION 7.02. Guaranty Absolute

     43   

SECTION 7.03. Waivers and Acknowledgments

     44   

SECTION 7.04. Subrogation

     44   

SECTION 7.05. Subordination

     45   

SECTION 7.06. Continuing Guaranty; Assignments

     46   

 

2



--------------------------------------------------------------------------------

ARTICLE VIII

     46   

SECTION 8.01. Authorization and Authority

     46   

SECTION 8.02. Agent Individually

     46   

SECTION 8.03. Duties of Agent; Exculpatory Provisions

     47   

SECTION 8.04. Reliance by Agent

     48   

SECTION 8.05. Delegation of Duties

     48   

SECTION 8.06. Resignation of Agent

     48   

SECTION 8.07. Non-Reliance on Agent and Other Lenders

     49   

SECTION 8.08. Indemnification

     49   

SECTION 8.09. Other Agents.

     49   

ARTICLE IX

     49   

SECTION 9.01. Amendments, Etc.

     49   

SECTION 9.02. Notices; Effectiveness; Electronic Communication.

     50   

SECTION 9.03. No Waiver; Remedies

     51   

SECTION 9.04. Costs and Expenses

     52   

SECTION 9.05. Binding Effect

     53   

SECTION 9.06. Assignments and Participations

     53   

SECTION 9.07. Confidentiality

     57   

SECTION 9.08. Designated Subsidiaries

     57   

SECTION 9.09. Governing Law

     58   

SECTION 9.10. Jurisdiction, Etc.

     58   

SECTION 9.11. Judgment

     59   

SECTION 9.12. Substitution of Currency

     60   

SECTION 9.13. Severability

     60   

SECTION 9.14. Waiver of Jury Trial

     61   

Schedules

 

3



--------------------------------------------------------------------------------

Schedule I - List of Applicable Lending Offices

Schedule 5.02(a) - Existing Liens

Exhibits

 

Exhibit A

  -   Form of Note

Exhibit B

  -   Form of Notice of Borrowing

Exhibit C

  -   Form of Assignment and Assumption

Exhibit D

  -   Form of Opinion of Counsel for the Borrower(s)

Exhibit E

  -   Form of Designation Agreement

Exhibit F

  -   Form of Co-Borrower Joinder Agreement

 

4



--------------------------------------------------------------------------------

FIVE YEAR CREDIT AGREEMENT

Dated as of December 11, 2012

AT&T INC., a Delaware corporation (the “Company”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) listed on
the signature pages hereof, CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN
SECURITIES LLC, BARCLAYS BANK PLC and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as joint lead arrangers and joint bookrunners, JPMORGAN CHASE
BANK, N.A., as syndication agent, BANK OF AMERICA N.A., BARCLAYS BANK PLC and
DEUTSCHE BANK SECURITIES INC., as documentation agents, and CITIBANK, N.A.
(“Citibank”), as agent (in such capacity, the “Agent”) for the Lenders (as
hereinafter defined), agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each of which
shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 15% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise;
provided, however, that with respect to the Agent or any Lender, the term
“control” (including the terms “controlling”, “controlled by” and “under common
control with”) of a Person means the possession, direct or indirect, of the
power to vote 5% or more of the Voting Stock of such Person.

“Agent” has the meaning specified in the preamble hereto.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 388
Greenwich Street, New York, New York 10013, Account No. 36852248, Attention:
Bank Loan Syndications, (b) in the case of Advances denominated in any Committed
Currency, the account of the Agent designated in writing from time to time by
the Agent to the Borrowers and the Lenders for such purpose and (c) in any such
case, such other account of the Agent as is designated in writing from time to
time by the Agent to the Borrowers and the Lenders for such purpose.



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the applicable Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable Margin for
Eurocurrency  Rate
Advances     Applicable Margin for
Base Advances  

Level 1 A+ / A1 / A+

     0.565 %      0.000 % 

Level 2 A / A2 / A

     0.680 %      0.000 % 

Level 3 Lower than Level 2

     0.910 %      0.000 % 

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the applicable Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating

S&P/Moody’s/Fitch

   Applicable
Percentage  

Level 1 A+ / A1 / A+

     0.060 % 

Level 2 A / A2 / A

     0.070 % 

Level 3 Lower than Level 2

     0.090 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.17(d).

“Assumption Agreement” has the meaning specified in Section 2.17(d)(ii).

“Audited Financial Statements” means (a) for the Company, the Consolidated
balance sheet of the Company and its Subsidiaries as at December 31, 2011, and
the related Consolidated statements of income and cash flows of the Company and
its Subsidiaries for the fiscal year then ended and (b) for the Co-Borrower, the
Consolidated balance sheet of the Co-Borrower and its Subsidiaries as at the end
of the fiscal year ended immediately prior to the Co-Borrower Joinder Date, and
the related Consolidated statements of income and cash flows of the Co-Borrower
and its Subsidiaries for the fiscal year then ended.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b)  1/2 of one percent per annum above the Federal Funds Rate; and

(c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters Screen LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day).

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.06(a)(i).

“Board of Directors” shall mean the governing body of a corporation, limited
liability company or equivalent business organization.

“Borrowers” means, collectively, the Company and the Designated Subsidiaries
from time to time and, after the Co-Borrower Joinder Date, the Co-Borrower.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$10,000,000, in respect of Advances denominated in Sterling, £10,000,000 and, in
respect of Advances denominated in Euros, €10,000,000.

“Borrowing Multiple” means, in respect of Advances denominated in Dollars,
$1,000,000 in respect of Advances denominated in Sterling, £1,000,000 and, in
respect of Advances denominated in Euros, €1,000,000.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.

“Co-Borrower” means AT&T Mobility II LLC, a Delaware limited liability company.

“Co-Borrower Joinder Agreement” means an agreement in the form of Exhibit F
hereto duly executed by the Co-Borrower, the Company, the Agent and each Lender.

“Co-Borrower Joinder Date” has the meaning specified in Section 3.03.

 

3



--------------------------------------------------------------------------------

“Co-Borrower Sublimit” means the aggregate amount of the Commitments available
to be borrowed by the Co-Borrower, as specified in the Co-Borrower Joinder
Agreement, as such amount may be increased pursuant to Section 2.17.

“Commitment” means as to any Lender (a) the Dollar amount set forth under the
caption “Commitments” opposite such Lender’s name on Schedule I hereto, (b) if
such Lender has become a Lender hereunder pursuant to an Assumption Agreement,
the Dollar amount set forth in such Assumption Agreement, or (c) if such Lender
has entered into any Assignment and Assumption, the Dollar amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 9.06(c),
as such amount may be reduced pursuant to Section 2.04 or increased pursuant to
Section 2.17.

“Commitment Date” has the meaning specified in Section 2.17(b).

“Commitment Increase” has the meaning specified in Section 2.17(a).

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland and Euros.

“Communications” has the meaning specified in Section 9.02(d).

“Confidential Information” means information that is furnished to the Agent or
any Lender by or on behalf of any Borrower, but does not include any such
information that is or becomes generally available to the public (other than as
a result of a violation of this Agreement).

“Consenting Lender” has the meaning specified in Section 2.18(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any Person for any period, Consolidated Net
Income of such Person for such period adjusted to exclude the effects of
(a) gains or losses from discontinued operations, (b) any extraordinary or other
non-recurring non-cash gains or losses (including non-cash restructuring
charges), (c) accounting changes including any changes to Accounting Standards
Codification 715 (or any subsequently adopted standards relating to pension and
postretirement benefits) adopted by the Financial Accounting Standards Board
after the date hereof (d) interest expense, (e) income tax expense or benefit,
(f) depreciation, amortization and other non-cash charges (including actuarial
gains or losses from pension and postretirement plans), (g) interest income,
(h) equity income and losses, and (i) other non-operating income or expense. For
the purpose of calculating Consolidated EBITDA for any Person for any period, if
during such period such Person or any Subsidiary of such Person shall have made
a Material Acquisition or Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect to such Material
Acquisition or Material Disposition as if such Material Acquisition or Material
Disposition occurred on the first day of such period. “Material Acquisition”
means any acquisition or series of related acquisitions that involves
consideration (including non-cash consideration) with a fair market value, as of
the date of the closing thereof, in excess of $10,000,000,000. “Material
Disposition” means any disposition of property or series of related dispositions
of property that involves consideration (including non-cash consideration) with
a fair market value, as of the date of the closing thereof, in excess of
$1,000,000,000.

 

4



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any Person for any period, the net income
of such Person and its Consolidated Subsidiaries, determined on a Consolidated
basis for such period in accordance with GAAP.

“Contribution Percentage” means (a) in respect of the Company and the Designated
Subsidiaries (i) prior to the Co-Borrower Joinder Date, 100% and (ii) on and
after the Co-Borrower Joinder Date, a fraction, expressed as a percentage, the
numerator of which is the aggregate amount of the Commitments and the
denominator of which is the sum of (x) the aggregate amount of the Commitments
and (y) the Co-Borrower Sublimit and (b) in respect of the Co-Borrower, a
fraction, expressed as a percentage, the numerator of which is the Co-Borrower
Sublimit and the denominator of which is the sum of (x) the aggregate amount of
the Commitments and (y) the Co-Borrower Sublimit.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments and (c) all guarantees by such Person of Debt of others.

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.19(d), at any time, any Lender
that, at such time (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Advances, within two Business Days of the
date required to be funded by it hereunder, (b) has notified any Borrower or the
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Agent or any Borrower (based on its reasonable belief that such Lender may not
fulfill its funding obligations hereunder), to confirm in a manner reasonably
satisfactory to the Agent and the Borrowers that it will comply with its funding
obligations hereunder, provided that such Lender shall cease to be a Defaulting
Lender upon receipt of such confirmation by, in form and substance reasonably
acceptable to, the Agent and the Borrowers, (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any debtor
relief law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (e) shall generally not
pay its debts as those debts come due or shall admit in writing its inability to
pay its debts or shall become insolvent; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the control, ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a governmental authority, so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

 

5



--------------------------------------------------------------------------------

“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.08.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit E hereto duly executed by such Designated
Subsidiary and the Company.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a Lender or an Affiliate of a Lender, but only if
such Lender and its Affiliates hold, and after giving effect to a proposed
assignment will hold, interests in less than 15% of the then outstanding
Advances or Commitments, as applicable, whether as a Lender or a participant (it
being understood that the assignor shall be entitled to rely conclusively on,
and the assignment shall have been validly consummated based upon, the
representation and warranty made by the assignee in the Assignment and
Assumption regarding the foregoing), and (ii) any bank, financial institution or
other institutional lender approved by the Agent and, unless an Event of Default
has occurred and is continuing at the time any assignment is effected in
accordance with Section 9.06, the Company and, after the Co-Borrower Joinder
Date, the Co-Borrower, such approvals not to be unreasonably withheld or
delayed; provided, however, that neither any Borrower nor an Affiliate of a
Borrower shall qualify as an Eligible Assignee.

“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the Agent’s principal office in London offers to exchange
Dollars for such Committed Currency in London at approximately 4:00 P.M. (London
time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement, and the “Equivalent” in
any Committed Currency of Dollars means the equivalent in such Committed
Currency of Dollars determined by using the quoted spot rate at which the
Agent’s principal office in London offers to exchange such Committed Currency
for Dollars in London at approximately 4:00 P.M. (London time) (unless otherwise
indicated by the terms of this Agreement) on such date as is required pursuant
to the terms of this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the legislative measures of the
European Council for the introduction of, changeover to or operation of a single
or unified European currency.

 

6



--------------------------------------------------------------------------------

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars or the applicable Committed Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars or the applicable
Committed Currency are offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period in an amount substantially equal to such Reference Bank’s Eurocurrency
Rate Advance comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period. If the Reuters Screen LIBOR01 Page (or any successor page) is
unavailable, the Eurocurrency Rate for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.07.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency that bears interest as provided in Section 2.06(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Extension Date” has the meaning specified in Section 2.18(b).

 

7



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 though 1474 of the Internal Revenue Code, as in
effect on the date hereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fitch” means Fitch, Inc.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” has the meaning specified in Section 1.03.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Increase Date” has the meaning specified in Section 2.17(a).

“Increasing Lender” has the meaning specified in Section 2.17(b).

“Information Memorandum” means the information memorandum dated November 16,
2012 used by the Agent in connection with the syndication of the Commitments.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Initial Lenders” has the meaning specified in the preamble hereto.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the applicable Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months as a Borrower may, upon notice
received by the Agent not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

(a) no Borrower may select any Interest Period that ends after any Termination
Date if, after giving effect thereto, the amount of such Borrowing would exceed
the Commitments of Lenders for which a later Termination Date applies;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 

8



--------------------------------------------------------------------------------

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.17 or 2.18 and each Person that shall become
a party hereto pursuant to Section 9.06.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor.

“Material Adverse Change” means any change, development or event that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on the financial condition, properties, assets,
liabilities, business or results of operations of the applicable Borrower and
its Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, properties, assets, liabilities, business or results of operations of
the applicable Borrower and its Subsidiaries, taken as a whole, (b) the material
rights and remedies of the Agent or any Lender under this Agreement or any Note
or (c) the ability of such Borrower to perform its payment obligations under
this Agreement or any Note.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Net Tangible Assets” means, at any date, with respect to any Borrower, the
total assets appearing on the most recently prepared Consolidated balance sheet
of such Borrower and its Subsidiaries as of the end of the most recent fiscal
quarter of such Borrower for which such balance sheet is available, prepared in
accordance with GAAP, less (a) all current liabilities as shown on such balance
sheet and (b) the value (net of any applicable reserves), as shown on such
balance sheet of (i) all trade names, trademarks, licenses, patents, copyrights
and goodwill, (ii) organizational costs and (iii) deferred charges (other than
prepaid items such as insurance, taxes, interest, commissions, rents and similar
items and tangible assets being amortized).

 

9



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning specified in Section 2.18(b).

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Other Taxes” has the meaning specified in Section 2.13(b).

“Participant Register” has the meaning specified in Section 9.06(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, as it may be amended or otherwise modified from time to time.

“Payment Office” means, for any Foreign Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrowers and the Lenders.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations;
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
(e) any interest or title of a lessor or sublessor under, and Liens arising from
Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases entered into by the applicable Borrower or any of its Subsidiaries in
the ordinary course of its business and covering only the assets so leased or
subleased; (f) Liens that are contractual rights of set-off generally;
(g) licenses, sublicenses, leases or subleases of intellectual property granted
to Persons who are not Affiliates of the applicable Borrower in the ordinary
course of business not interfering in any material respect with the business of
the applicable Borrower or any of its Subsidiaries; and (h) Liens on deposit or
securities accounts arising solely by virtue of any statutory or common law
provisions or ordinary course contractual provisions, in each case, relating to
banker’s Liens, rights of set-off or similar rights and remedies for account and
transaction fees and other amounts due to the depository institution or
securities intermediary where any deposit, securities or brokerage accounts are
maintained so long as the amounts subject to such Liens do not secure Debt.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

10



--------------------------------------------------------------------------------

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(d).

“Public Debt Rating” means, as of any date (x) in the case of the determination
of the Applicable Margin or the Applicable Percentage in respect of the Company
or any Designated Subsidiary, the rating that has been most recently announced
by any of S&P, Moody’s or Fitch, as the case may be, for any class of non-credit
enhanced long-term senior unsecured debt issued by the Company or, if any such
rating agency shall have issued more than one such rating, the lowest such
rating issued by such rating agency and (y) in the case of the determination of
the Applicable Margin or the Applicable Percentage in respect of the
Co-Borrower, the rating that has been most recently announced by any of S&P,
Moody’s or Fitch, as the case may be, for any class of non-credit enhanced
long-term senior unsecured debt issued by the Co-Borrower or, if any such rating
agency shall have issued more than one such rating, the lowest such rating
issued by such rating agency; provided, that if such rating agency does not
issue a rating for any class of non-credit enhanced long-term senior unsecured
debt issued by the Co-Borrower, “Public Debt Rating” shall mean the corporate
credit rating of the Co-Borrower most recently announced by such rating agency.
For purposes of the foregoing, (a) if only one of S&P, Moody’s and Fitch shall
have in effect a Public Debt Rating, the Applicable Margin and the Applicable
Percentage shall be determined by reference to the available rating; (b) if none
of S&P, Moody’s or Fitch shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Percentage will be set in accordance with
Level 3 under the definition of “Applicable Margin” or “Applicable Percentage”,
as the case may be; (c) if the ratings established by S&P, Moody’s and Fitch
fall within different levels, the Applicable Margin and the Applicable
Percentage shall be based upon the highest rating, unless the lowest of such
ratings is more than one level below the highest of such ratings, in which case
the Applicable Margin and the Applicable Percentage shall be based upon the
rating that is one level above the lowest of such ratings; (d) if any rating
established by S&P, Moody’s or Fitch shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P, Moody’s or Fitch shall change
the basis on which ratings are established, each reference to the Public Debt
Rating announced by S&P, Moody’s or Fitch, as the case may be, shall refer to
the then equivalent rating by S&P, Moody’s or Fitch, as the case may be.

“Quarterly Financial Statements” means (a) for the Company, the Consolidated
balance sheet of the Company and its Subsidiaries as at September 30, 2012, and
the related Consolidated statements of income and cash flows of the Company and
its Subsidiaries for the nine month period then ended and (b) for the
Co-Borrower, the Consolidated balance sheet of the Co-Borrower and its
Subsidiaries as at the end of the fiscal quarter ended immediately prior to the
Co-Borrower Joinder Date, and the related Consolidated statements of income and
cash flows of the Co-Borrower and its Subsidiaries for the quarter period then
ended.

“Receivables Securitization” means sales of accounts receivable of the
applicable Borrower or any of its Subsidiaries in connection with agreements for
limited recourse or non-recourse sales by such Borrower or Subsidiary for cash,
provided that (a) any such agreement is of a type and on terms customary for
comparable transactions in the good faith judgment of the Board of Directors of
such Borrower or Subsidiary and (b) such agreement does not create any interest
in any asset other than accounts receivable (and property securing or otherwise
supporting accounts receivable) and proceeds of the foregoing.

“Reference Banks” means Citibank, Bank of America, N.A., Deutsche Bank AG New
York Branch, JPMorgan Chase Bank, N.A. and Barclays Bank PLC.

 

11



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 9.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having at least a majority in
interest of the Commitments, provided that (a) if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time the Advances or Commitments, as applicable, of
such Lender at such time and (b) if any Lender and its Affiliates shall hold
Advances or Commitments of 15% or more of the then outstanding Advances or
Commitments, as applicable, such excess shall be excluded from the determination
of Required Lenders, unless the Company and, after the Co-Borrower Joinder Date,
the Co-Borrower has consented to such aggregate holdings.

“S&P” means Standard & Poor’s Financial Services LLC.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Termination Date” means the earlier of (a) December 11, 2017, subject to the
extension thereof pursuant to Section 2.18, and (b) the date of termination in
whole of the Commitments pursuant to Section 2.04 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.18 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right to so
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

12



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the Audited
Financial Statements (“GAAP”); provided that whether a lease constitutes a
capital lease or an operating lease shall be determined based on GAAP as in
effect on the date hereof, notwithstanding any modification or interpretative
change thereto after the date hereof, and provided further that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of any
Borrower or any Subsidiary thereof at “fair value”, as defined therein and
(ii) without giving effect to any treatment of Debt in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof.

SECTION 1.04. Allocation of Obligations. The obligations of the Company
(including any Designated Subsidiaries) and the Co-Borrower under this Agreement
shall be several and not joint. Except to the extent otherwise expressly
provided in Article VII, obligations arising to the Agent or the Lenders
pertaining to any Advance hereunder shall be obligations of the Borrower to whom
such Advance was made, and neither of the Company nor the Co-Borrower shall be
liable for any portion of any obligation of, or any amount allocated to, the
other such Borrower. Any obligation that is to be allocated between the Company
and the Co-Borrower shall be so allocated on the basis of the Contribution
Percentages.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to any Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date applicable to such Lender in an aggregate amount (based in
respect of any Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Borrowing) not to exceed at any time outstanding such
Lender’s Commitment. Each Borrowing shall be in an amount not less than the
Borrowing Minimum or the Borrowing Multiple in excess thereof and shall consist
of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Commitment, the Borrowers may borrow under this Section 2.01, prepay pursuant to
Section 2.09 and reborrow under this Section 2.01.

SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurocurrency Rate Borrowing consisting of Eurocurrency Rate
Advances denominated in Dollars, (y) 4:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances denominated in any Committed
Currency, or (z) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by any
Borrower to the Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, or telecopier in

 

13



--------------------------------------------------------------------------------

substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurocurrency Rate Advances, initial Interest Period and currency
for each such Advance. Each Lender shall, before 1:00 P.M. (New York City time)
on the date of such Borrowing, in the case of a Borrowing consisting of Advances
denominated in Dollars, and before 11:00 A.M. (London time) on the date of such
Borrowing, in the case of a Borrowing consisting of Eurocurrency Rate Advances
denominated in any Committed Currency, make available for the account of its
Applicable Lending Office to the Agent at the applicable Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower requesting the Borrowing at the Agent’s address referred to in
Section 9.02 or at the applicable Payment Office, as the case may be.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.07 or 2.11 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than 12 separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower
requesting the Borrowing. In the case of any Borrowing that the related Notice
of Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
Borrower requesting such Borrowing shall indemnify each Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower requesting
such Borrowing on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of a Borrower, the higher of
(A) the interest rate applicable at the time to Advances comprising such
Borrowing and (B) the cost of funds incurred by the Agent in respect of such
amount and (ii) in the case of such Lender, (A) the Federal Funds Rate in the
case of Advances denominated in Dollars or (B) the cost of funds incurred by the
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

14



--------------------------------------------------------------------------------

SECTION 2.03. Fees. (a) Facility Fee. Each of the Company and, after the
Co-Borrower Joinder Date, the Co-Borrower severally agrees to pay to the Agent
for the account of each Lender a facility fee on the amount of such Borrower’s
Contribution Percentage of such Lender’s Commitment then in effect from the
Effective Date in the case of each Initial Lender and from the effective date
specified in the Assumption Agreement or the Assignment and Assumption pursuant
to which it became a Lender in the case of each other Lender until the earlier
of the Termination Date applicable to such Lender and the Termination Date
applicable to the Company and the Designated Subsidiaries or applicable to the
Co-Borrower, as the case may be, at a rate per annum equal to the Applicable
Percentage in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December, commencing March 31, 2013, and
on the Termination Date applicable to the Company and the Designated
Subsidiaries or applicable to the Co-Borrower, as the case may be; provided that
no Defaulting Lender shall be entitled to receive any facility fee in respect of
its Commitment for any period during which that Lender is a Defaulting Lender
except to the extent allocable to the outstanding principal amount of Advances
funded by such Defaulting Lender (and no Borrower shall be required to pay such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

(b) Agent’s Fees. Each of the Company and, after the Co-Borrower Joinder Date,
the Co-Borrower severally shall pay to the Agent for its own account such fees
as may from time to time be agreed between such Borrower and the Agent.

SECTION 2.04. Optional Termination or Reduction of the Commitments. (a) The
Company shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that (i) each
partial reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) without the consent of the
Co-Borrower, the Commitments may not be reduced to an amount less than the
Co-Borrower Sublimit. (b) The Co-Borrower shall have the right, upon at least
three Business Days’ notice to the Agent, to terminate in whole or permanently
reduce in part the unused Co-Borrower Sublimit, provided that (i) each partial
reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) each such reduction shall be
applied to the respective Commitments of the Lenders ratably.

SECTION 2.05. Repayment of Advances. The Borrowers shall repay to the Agent for
the ratable account of each Lender on the Termination Date applicable to such
Lender the aggregate principal amount of the Advances made by such Lender then
outstanding.

SECTION 2.06. Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Advance made to it owing to
each Lender from the date of such Advance until such principal amount shall be
paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

15



--------------------------------------------------------------------------------

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

(b) Default Interest. (i) Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a) with respect to the Company or any
Designated Subsidiary, the Agent shall, and upon the occurrence and during the
continuance of any other Event of Default with respect to the Company or any
Designated Subsidiary, the Agent may, and upon the request of the Required
Lenders shall, require such Borrower to pay interest (“Default Interest”) and
(ii) upon the occurrence and during the continuance of an Event of Default under
Section 6.01(a) with respect to the Co-Borrower, the Agent shall, and upon the
occurrence and during the continuance of any other Event of Default with respect
to the Co-Borrower, the Agent may, and upon the request of the Required Lenders
shall, require the Co-Borrower to pay Default Interest on (A) the unpaid
principal amount of each Advance made to the Company or any Designated
Subsidiary or made to the Co-Borrower, as applicable, owing to each Lender,
payable in arrears on the dates referred to in clause (a)(i) or (a)(ii) above,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above
and (B) to the fullest extent permitted by law, the amount of any interest, fee
or other amount payable hereunder by the Company or any Designated Subsidiary or
by the Co-Borrower, as applicable, that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above, provided, however, that
following acceleration of the Advances made to the Company or any Designated
Subsidiary or made to the Co-Borrower, as applicable, pursuant to Section 6.01,
Default Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.

SECTION 2.07. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurocurrency Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the applicable Borrower and the Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.06(a)(i) or
(ii), and the rate, if any, furnished by each Reference Bank for the purpose of
determining the interest rate under Section 2.06(a)(ii).

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurocurrency Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Agent shall forthwith so notify the applicable Borrower and the
Lenders, whereupon (A) such Borrower will, on the last day of the then existing
Interest Period therefor (1) if such Eurocurrency Rate Advances are denominated
in Dollars, either (x) prepay such Advances or (y) Convert such Advances into
Base Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in
any Committed Currency, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be

 

16



--------------------------------------------------------------------------------

suspended until the Agent shall notify such Borrower and the Lenders that the
circumstances causing such suspension no longer exist; provided that, if the
circumstances set forth in clause (ii) above are applicable, such Borrower may
elect, by notice to the Agent and the Lenders, to continue such Advances in such
Committed Currency for Interest Periods of not longer than one month, which
Advances shall thereafter bear interest at a rate per annum equal to the
Applicable Margin plus, for each Lender, the cost to such Lender (expressed as a
rate per annum) of funding its Eurocurrency Rate Advances by whatever means it
reasonably determines to be appropriate. Each Lender shall certify its cost of
funds for each Interest Period to the Agent and the applicable Borrower as soon
as practicable (but in any event not later than ten Business Days after the
first day of such Interest Period).

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances made to it in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, be exchanged for an Equivalent amount of Dollars and
Convert into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Borrowing Minimum, such Advances shall
automatically (i) if such Eurocurrency Rate Advances are denominated in Dollars,
Convert into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in a Committed Currency, be exchanged for an Equivalent amount of
Dollars and Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default with
respect to the Company or any Designated Subsidiary or with respect to the
Co-Borrower (i) each Eurocurrency Rate Advance made to the Company or any
Designated Subsidiary or made to the Co-Borrower, as applicable, will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (B) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be exchanged for an Equivalent amount of
Dollars and be Converted into Base Rate Advances and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended.

(f) If Reuters Screen LIBOR01 Page is unavailable and fewer than two Reference
Banks furnish timely information to the Agent for determining the Eurocurrency
Rate for any Eurocurrency Rate Advances,

(i) the Agent shall forthwith notify the applicable Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor
(A) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by such Borrower or be automatically
exchanged for an Equivalent amount of Dollars and be Converted into a Base Rate
Advance (or if such Advance is then a Base Rate Advance, will continue as a Base
Rate Advance), and

 

17



--------------------------------------------------------------------------------

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify such Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 2.08. Optional Conversion of Advances. The Borrower of any Advance may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11, Convert all
Advances made to such Borrower denominated in Dollars of one Type comprising the
same Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(b). Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Dollar denominated Advances to
be Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances,
the duration of the initial Interest Period for each such Advance. Each notice
of Conversion shall be irrevocable and binding on the Borrower giving such
notice.

SECTION 2.09. Prepayments of Advances. (a) Optional. Any Borrower may, upon
notice at least two Business Days’ prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances made to such Borrower comprising
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of the Borrowing Minimum or a Borrowing Multiple in excess
thereof and (y) in the event of any such prepayment of a Eurocurrency Rate
Advance, such Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c).

(b) Mandatory. (i) If, on any date, the Agent notifies the Company (with respect
to Advances made to the Company and the Designated Subsidiaries) or the
Co-Borrower (with respect to Advances made to the Co-Borrower) that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances denominated in Committed
Currencies then outstanding exceeds 105% of the aggregate Commitments (in the
case of Advances made to all Borrowers) or the Co-Borrower Sublimit (in the case
of Advances made to the Co-Borrower) on such date, the applicable Borrower(s)
shall, as soon as practicable and in any event within two Business Days after
receipt of such notice, subject to the proviso to this sentence set forth below,
prepay the outstanding principal amount of any Advances owing by such
Borrower(s) in an aggregate amount sufficient to reduce such sum to an amount
not to exceed 100% of the aggregate Commitments or Co-Borrower Sublimit, as
applicable, on such date together with any interest accrued to the date of such
prepayment on the aggregate principal amount of Advances prepaid; provided that
if the aggregate principal amount of Base Rate Advances outstanding at the time
of such required prepayment is less than the amount of such required prepayment,
the portion of such required prepayment in excess of the aggregate principal
amount of Base Rate Advances then outstanding shall be deferred until the last
day of the next maturing Interest Period of the outstanding Eurocurrency Rate
Advances, in an aggregate amount equal to the excess of such required
prepayment. The Agent shall give prompt notice of any prepayment required under
this Section 2.09(b) to the Company or the Co-Borrower, as applicable, and the
Lenders, and shall provide prompt notice to Company or the Co-Borrower, as
applicable, of any such notice of required prepayment received by it from any
Lender.

 

18



--------------------------------------------------------------------------------

(ii) Each prepayment made pursuant to this Section 2.09(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, any
additional amounts which the applicable Borrower shall be obligated to reimburse
to the Lenders in respect thereof pursuant to Section 9.04(b).

(iii) The Agent shall calculate on the date of each Notice of Borrowing and on
each interest payment date the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars plus (B) the Equivalent in Dollars (determined
on the third Business Day prior to such interest payment date) of the aggregate
principal amount of all Eurocurrency Rate Advances denominated in Committed
Currencies and shall give prompt notice (and in any event no later than thirty
days) of any prepayment required under this Section 2.09(b) to the applicable
Borrower(s) and the Lenders. The Agent shall give prompt notice of any
prepayment required under this Section 2.09(b) to the applicable Borrower(s) and
the Lenders.

SECTION 2.10. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, continuing, converting to, funding or maintaining
Eurocurrency Rate Advances (excluding for purposes of this Section 2.10(a) and
Section 2.10(b) any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.13 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Company and, after the Co-Borrower Joinder Date, the
Co-Borrower shall severally, in proportion to their respective Contribution
Percentages, from time to time, upon demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate as to the amount of such
increased cost, submitted to the Company and/or the Co-Borrower and the Agent by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation or other entity controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Company and, after the
Co-Borrower Joinder Date, the Co-Borrower shall severally, in proportion to
their respective Contribution Percentages, pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender

 

19



--------------------------------------------------------------------------------

reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder. A certificate as to
such amounts submitted to the Company and/or the Co-Borrower and the Agent by
such Lender shall be conclusive and binding for all purposes, absent manifest
error. For the avoidance of doubt, this Section 2.10(b) shall apply to all
requests, rules, guidelines or directives concerning capital adequacy or
liquidity issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
concerning capital adequacy or liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, regardless of the date adopted, issued,
promulgated or implemented.

SECTION 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder (a) each Eurocurrency Rate Advance will automatically,
upon such demand, (i) if such Eurocurrency Rate Advance is denominated in
Dollars, be Converted into a Base Rate Advance and (ii) if such Eurocurrency
Rate Advance is denominated in any Committed Currency, be exchanged into an
Equivalent amount of Dollars and be Converted into a Base Rate Advance and
(b) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Borrowers and the Lenders that the circumstances causing
such suspension no longer exist; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make Eurocurrency Rate Advances or to continue to fund or maintain
Eurocurrency Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

SECTION 2.12. Payments and Computations. (a) Each Borrower shall make each
payment hereunder, without counterclaim or set-off, except with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Committed Currency, not later than 11:00 A.M. (New York City time) on the
day when due in Dollars to the Agent at the applicable Agent’s Account in same
day funds. Each Borrower shall make each payment, without counterclaim or
set-off hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, not later than
11:00 A.M. (at the Payment Office for such Committed Currency) on the day when
due in such Committed Currency to the Agent, by deposit of such funds to the
applicable Agent’s Account in same day funds. The Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest or facility fees ratably (other than amounts payable pursuant to
Section 2.10, 2.13 or 9.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon any Assuming Lender becoming a Lender hereunder as
a result of a Commitment Increase pursuant to Section 2.17 or an extension of
the Termination Date pursuant to Section 2.18, and upon the Agent’s receipt of
such Lender’s Assumption Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date or
Extension Date, as the case may be, the Agent shall make all payments hereunder
and under any Notes issued in connection therewith in respect of the interest
assumed thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Assumption and recording of the information contained therein in the Register
pursuant to Section 9.06(c), from and after

 

20



--------------------------------------------------------------------------------

the effective date specified in such Assignment and Assumption, the Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(b) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of facility fees shall be made by the Agent on the basis of a year of
360 days (or, in each case of Advances denominated in Committed Currencies where
market practice differs, in accordance with market practice), in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or facility fees are payable.
Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.

(f) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this
Section 2.12, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Committed Currency or from Dollars to a Committed Currency or
from a Committed Currency to Dollars, as the case may be, to the extent
necessary to enable the Agent to distribute such funds in accordance with the
terms of this Section 2.12; provided that each Borrower and each of the Lenders
hereby agree that the Agent shall not be liable or responsible for any loss,
cost or expense suffered by such Borrower or such Lender as a result of any
conversion or exchange of currencies affected pursuant to this Section 2.12(f)
or as a result of the failure of the Agent to effect any such conversion or
exchange; and provided further that such Borrower agrees to indemnify the Agent
and each Lender, and hold the Agent and each Lender harmless, for any and all
losses, costs and expenses incurred by the Agent or any Lender for any
conversion or exchange of currencies (or the failure to convert or exchange any
currencies) in accordance with this Section 2.12(f).

 

21



--------------------------------------------------------------------------------

SECTION 2.13. Taxes. (a) Any and all payments by or on behalf of each Borrower
to or for the account of any Lender or the Agent hereunder or under the Notes or
any other documents to be delivered hereunder shall be made, in accordance with
Section 2.12 or the applicable provisions of such other documents, free and
clear of and without deduction or withholding for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Lender and the Agent,
(w) taxes imposed on overall net income, branch profits taxes, franchise taxes
imposed in lieu of net income taxes and other similar taxes, in each case by the
jurisdiction under the laws of which such Lender or the Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof, or by any other
jurisdiction with respect to which the Lender or the Agent, as the case may be,
has a present or former connection (other than any such connection arising
solely from the Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or the
Notes or any other documents to be delivered hereunder), (x) taxes that are
attributable to a Lender’s failure to comply with the requirements of paragraph
(f) of this Section, (y) United States federal withholding taxes imposed on
amounts payable to such Lender on the date such Lender becomes a party to this
Agreement, or changes its Applicable Lending Office except to the extent that
such Lender or its assignor (if any) was entitled, at the time of the change in
Applicable Lending Office (or assignment) to receive additional amounts from any
Borrower pursuant to this paragraph, and (z) any United States withholding taxes
imposed pursuant to FATCA (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). If any
Taxes from or in respect of any sum payable hereunder or under any Note or any
other documents to be delivered hereunder to any Lender or the Agent are
required by law to be deducted or withheld, (i) the sum payable by the
applicable Borrower shall be increased as may be necessary so that after making
all required withholdings or deductions (including withholdings or deductions
applicable to additional sums payable under this Section 2.13) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made and (ii) if such Borrower is the
withholding agent under applicable law, such Borrower shall make such deductions
and shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law.

(b) In addition, the Company and, after the Co-Borrower Joinder Date, the
Co-Borrower shall severally, in proportion to their respective Contribution
Percentages, pay any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies that arise from any payment
made hereunder or under the Notes or any other documents to be delivered
hereunder or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or the Notes or any other documents
to be delivered hereunder (hereinafter referred to as “Other Taxes”).

(c) The Company and, after the Co-Borrower Joinder Date, the Co-Borrower shall
severally, in proportion to their respective Contribution Percentages, indemnify
each Lender and the Agent for and hold it harmless against the full amount of
Taxes or Other Taxes (including, without limitation, taxes of any kind imposed
or asserted by any jurisdiction on amounts payable under this Section 2.13)
imposed on or paid by such Lender or the Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
such Lender or the Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes by any Borrower, such
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.

 

22



--------------------------------------------------------------------------------

(e) Each Lender shall indemnify the Agent for the full amount of any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings or similar
charges imposed by any governmental authority that are attributable to such
Lender and that are payable or paid by the Agent in good faith, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
the Agent makes written demand therefor. Notwithstanding anything to the
contrary, nothing in this Section 2.13(e) shall affect the Lender’s rights with
respect to any Borrower pursuant to this Agreement or the Notes.

(f) (i) (A) Each Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Company
and, after the Co-Borrower Joinder Date, the Co-Borrower and the Agent on or
before the date on which it becomes a party to this Agreement two properly
completed and duly signed copies of U.S. Internal Revenue Service Form W-9 (or
any successor form) certifying that such Lender is exempt from U.S. federal
withholding tax. (B) Each Lender that is not a “United States Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code (a “Non-U.S. Lender”) shall
deliver to the Company and, after the Co-Borrower Joinder Date, the Co-Borrower
and the Agent (x) two copies of U.S. Internal Revenue Service (“IRS”) Form
W-8BEN, Form W-8ECI or Form W-8IMY (together with any applicable underlying IRS
forms), (y) in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on payments under this Agreement and the Notes, or (z) any other form
prescribed by applicable requirements of U.S. federal income tax law as a basis
for claiming exemption from, or a reduction in, U.S. federal withholding tax, in
each case, duly completed together with such supplementary documentation as may
be prescribed by applicable requirements of law which permits the applicable
Borrower and/or the Agent to determine any withholdings or deductions required
to be made. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement and from time to time thereafter
upon the request of any Borrower or the Agent. In addition, each Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Lender. Each Lender shall promptly notify the
Company and/or the Co-Borrower and the Agent at any time it determines that it
is no longer in a position to provide any previously delivered certificate to
the Company and/or the Co-Borrower and the Agent (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form pursuant to this Section that such Lender is not
legally able to deliver.

(ii) If a payment made to a Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Company and, after the Co-Borrower Joiner Date, the
Co-Borrower and the Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Company and/or the Co-Borrower or the
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company and/or the Co-Borrower or the
Agent as may be necessary for any Borrower or the Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

23



--------------------------------------------------------------------------------

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.13 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender; provided, however, that if any such Lender fails
to change the jurisdiction of its Applicable Lending Office to a jurisdiction
with respect to which no additional amounts are owed under this Section 2.13
within of 30 days of receiving such a request from the Company and/or the
Co-Borrower, such Borrower may replace such Lender in accordance with
Section 2.20.

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any amount as to which it has been indemnified
pursuant to this Section 2.13 (including additional amounts paid pursuant to
this Section 2.13), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the amounts giving rise to such refund), net of all
out-of-pocket expenses (including any taxes) of such indemnified party and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant governmental
authority) in the event such indemnified party is required to repay such refund
to such governmental authority. Notwithstanding anything to the contrary in this
Section 2.13(h), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.13(h) if such
payment would place such indemnified party in a less favorable position (on a
net after-tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.13(h) shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the indemnifying party or
any other Person.

SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.10, 2.13 or 9.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Each Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, exercise all its rights of payment with respect to such participation as
fully as if such Lender were the direct creditor of such Borrower in the amount
of such participation.

SECTION 2.15. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
such Borrower shall promptly execute and deliver to

 

24



--------------------------------------------------------------------------------

such Lender a Note payable to the order of such Lender in a principal amount up
to the Commitment of such Lender available to such Borrower. Each Lender that
receives a Note pursuant to this Section 2.15 agrees that, upon the earlier of
the termination or expiration of this Agreement, such Lender will return such
Note to the applicable Borrower.

(b) The Register maintained by the Agent pursuant to Section 9.06(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from each Borrower hereunder
and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.

SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of such Borrower and its Subsidiaries.

SECTION 2.17. Increase in the Aggregate Commitments. (a) The Company may, and,
after the Co-Borrower Joinder Date, the Company and the Co-Borrower may, not
more than once in any calendar year prior to the Termination Date, by notice to
the Agent, request that the aggregate amount of the Commitment be increased by
an integral multiple of $25,000,000 (each a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled
Termination Date then in effect (the “Increase Date”), as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Commitments at any time exceed $5,000,000,000, (ii) on
the date of any request by the Company for a Commitment Increase and on the
related Increase Date, the conditions set forth in Section 3.04 shall be
satisfied and (iii) each Commitment Increase shall increase the Co-Borrower
Sublimit by an amount such that, after giving effect to such Commitment
Increase, the Contribution Percentages of the Company and the Co-Borrower are
equal to their respective Contribution Percentages before giving effect to such
Commitment Increase.

(b) The Agent shall promptly notify the Lenders of a request for a Commitment
Increase, which notice shall include (i) the proposed amount of such requested
Commitment Increase (and related increase to the Co-Borrower Sublimit), (ii) the
proposed Increase Date and (iii) the date by which Lenders wishing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective Commitments (the “Commitment Date”). Each Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
increase its Commitment. If the Lenders notify the Agent that they are willing
to increase the amount of their respective Commitments by an aggregate amount
that exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Lenders willing

 

25



--------------------------------------------------------------------------------

to participate therein based on the ratio of the amount by which each lender is
willing to participate in the requested Commitment Increase on the Commitment
Date to the aggregate amount by which the Lenders are willing to participate in
any requested Commitment Increase on the Commitment Date.

(c) Promptly following each Commitment Date, the Agent shall notify the Company
(and, after the Co-Borrower Joinder Date, the Co-Borrower) as to the amount, if
any, by which the Lenders are willing to participate in the requested Commitment
Increase. If the aggregate amount by which the Lenders are willing to
participate in any requested Commitment Increase on any such Commitment Date is
less than the requested Commitment Increase, then the Company (and, after the
Co-Borrower Joinder Date, the Co-Borrower) may extend offers to one or more
Eligible Assignees to participate in any portion of the requested Commitment
Increase that has not been committed to by the Lenders as of the applicable
Commitment Date; provided, however, that the Commitment of each such Eligible
Assignee shall be in an amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.17(c) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Termination Date in accordance with
Section 2.18(c), an “Assuming Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the last sentence of
Section 2.17(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:

(i) (A) certified copies of resolutions of the Board of Directors of each of the
Company and the Co-Borrower or the Executive Committee of such Board authorizing
the Commitment Increase and the corresponding modifications to this Agreement
and (B) an opinion of counsel to the Company (and, after the Co-Borrower Joinder
Date, an opinion of counsel to the Co-Borrower) (which may be in-house counsel),
in substantially the form of Exhibit D hereto;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company (and, after the Co-Borrower Joinder Date,
the Co-Borrower) and the Agent (each an “Assumption Agreement”), duly executed
by such Eligible Assignee, the Agent and the Company (and, after the Co-Borrower
Joinder Date, the Co-Borrower); and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Company (and, after the
Co-Borrower Joinder Date, the Co-Borrower) and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company (and, after the Co-Borrower Joinder Date, the Co-Borrower), on or before
1:00 P.M. (New York City time), by telecopier, of the occurrence of the
Commitment Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date. Each Increasing Lender and each Assuming
Lender shall, before 2:00 P.M. (New York City time) on the Increase Date, make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, in the case of such Assuming Lender, an
amount equal to such Assuming Lender’s ratable portion of the Borrowings then
outstanding (calculated based on its Commitment as a percentage of the aggregate
Commitments outstanding after giving effect to the relevant

 

26



--------------------------------------------------------------------------------

Commitment Increase) and, in the case of such Increasing Lender, an amount equal
to the excess of (i) such Increasing Lender’s ratable portion of the Borrowings
then outstanding (calculated based on its Commitment as a percentage of the
aggregate Commitments outstanding after giving effect to the relevant Commitment
Increase) over (ii) such Increasing Lender’s ratable portion of the Borrowings
then outstanding (calculated based on its Commitment (without giving effect to
the relevant Commitment Increase) as a percentage of the aggregate Commitments
(without giving effect to the relevant Commitment Increase). After the Agent’s
receipt of such funds from each such Increasing Lender and each such Assuming
Lender, the Agent will promptly thereafter cause to be distributed like funds to
the other Lenders for the account of their respective Applicable Lending Offices
in an amount to each other Lender such that the aggregate amount of the
outstanding Advances owing to each Lender after giving effect to such
distribution equals such Lender’s ratable portion of the Borrowings then
outstanding (calculated based on its Commitment as a percentage of the aggregate
Commitments outstanding after giving effect to the relevant Commitment
Increase).

SECTION 2.18. Extension of Termination Date. (a) The Company or the Co-Borrower,
by written notice to the Agent at least 45 days prior to any Extension Date (as
defined below), may request an extension of the Termination Date applicable to
the Company and the Designated Subsidiaries or the Termination Date applicable
to the Co-Borrower in effect at such time by one year from its then scheduled
expiration. The Company or the Co-Borrower may make any such request up to two
times but not more than once in any calendar year, provided that the first
Extension Date shall not be earlier than the first anniversary of the Effective
Date. The Agent shall promptly notify each Lender of such request, and each
Lender shall in turn, in its sole discretion, no later than 35 days prior to the
applicable Extension Date, notify such Borrower and the Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Agent and the Company and/or the Co-Borrower in writing of its
consent to any such request for extension of the Termination Date at least 35
days prior to the applicable Extension Date, such Lender shall be deemed to be a
Non-Consenting Lender with respect to such request. The Agent shall notify the
Company and/or the Co-Borrower not later than 30 days prior to the applicable
Extension Date of the decision of the Lenders regarding such request for an
extension of the Termination Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.18, the Termination Date applicable to the
Company and the Designated Subsidiaries or the Termination Date applicable to
the Co-Borrower in effect at such time shall, effective as at the date specified
in the applicable extension request (the “Extension Date”), be extended for one
year; provided that on each Extension Date the applicable conditions set forth
in Section 3.04 shall be satisfied. If less than all of the Lenders consent in
writing to any such request in accordance with subsection (a) of this
Section 2.18, the applicable Termination Date in effect at such time shall,
effective as at the applicable Extension Date and subject to subsection (d) of
this Section 2.18, be extended as to those Lenders that so consented (each a
“Consenting Lender”) but shall not be extended as to any other Lender (each a
“Non-Consenting Lender”). To the extent that the applicable Termination Date is
not extended as to any Lender pursuant to this Section 2.18 and the Commitment
of such Lender is not assumed in accordance with subsection (c) of this
Section 2.18 on or prior to the applicable Extension Date, the Commitment of
such Non-Consenting Lender shall automatically terminate in whole on such
unextended Termination Date without any further notice or other action by any
Borrower, such Lender or any other Person; provided that such Non-Consenting
Lender’s rights under Sections 2.10, 2.13 and 9.04, and its obligations under
Section 8.08, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by any Borrower for
any requested extension of the Termination Date.

 

27



--------------------------------------------------------------------------------

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.18, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 25 days prior to the applicable
Extension Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Company and/or the Co-Borrower and the Agent. If after giving effect to the
assignments of Commitments described above there remains any Commitments of
Non-Consenting Lenders, the Company and/or the Co-Borrower may arrange for one
or more Consenting Lenders or other Eligible Assignees as Assuming Lenders to
assume, effective as of the Extension Date, any Non-Consenting Lender’s
Commitment and all of the obligations of such Non-Consenting Lender under this
Agreement thereafter arising, without recourse to or warranty by, or expense to,
such Non-Consenting Lender; provided, however, that the amount of the Commitment
of any such Assuming Lender as a result of such substitution shall in no event
be less than $10,000,000 unless the amount of the Commitment of such
Non-Consenting Lender is less than $10,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.06(b)(iii) for such assignment shall
have been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.10,
2.13 and 9.04, and its obligations under Section 8.08, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and/or the Co-Borrower and the Agent
an Assumption Agreement, duly executed by such Assuming Lender, such
Non-Consenting Lender, the Company and/or the Co-Borrower and the Agent, (B) any
such Consenting Lender shall have delivered confirmation in writing satisfactory
to the Company and/or the Co-Borrower and the Agent (each an “Assumption
Agreement”) as to the increase in the amount of its Commitment and (C) each
Non-Consenting Lender being replaced pursuant to this Section 2.18 shall have
delivered to the Agent any Note or Notes held by such Non-Consenting Lender.
Upon the payment or prepayment of all amounts referred to in clauses (i),
(ii) and (iii) of the immediately preceding sentence, each such Consenting
Lender or Assuming Lender, as of the Extension Date, will be substituted for
such Non-Consenting Lender under this Agreement and shall be a Lender for all
purposes of this Agreement, without any further acknowledgment by or the consent
of the other Lenders, and the obligations of each such Non-Consenting Lender
hereunder shall, by the provisions hereof, be released and discharged.

 

28



--------------------------------------------------------------------------------

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.18) Lenders having Commitments equal to more
than 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Company and/or the
Co-Borrower, and, subject to the satisfaction of the conditions in Section 3.04,
the Termination Date then in effect shall be extended for the additional one
year period as described in subsection (a) of this Section 2.18, and all
references in this Agreement, and in the Notes, if any, to the “Termination
Date” shall, with respect to each Consenting Lender and each Assuming Lender for
such Extension Date, refer to the Termination Date as so extended. Promptly
following each Extension Date, the Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) of the extension of the scheduled
Termination Date in effect immediately prior thereto and shall thereupon record
in the Register the relevant information with respect to each such Consenting
Lender and each such Assuming Lender.

Section 2.19. Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, any payment by any Borrower for the account of a
Defaulting Lender under this Agreement shall not be paid or distributed to such
Defaulting Lender, but shall instead be retained by the Agent in a segregated
non-interest bearing account until the earlier of the date the Defaulting Lender
is no longer a Defaulting Lender or the termination of the Commitments and
payment in full of all obligations of such Borrower hereunder and shall be
applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent hereunder; second, as such Borrower may request (so long as no Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Agent or if no such funding has been requested, to
be held by the Agent as cash collateral to fund future Advances by such
Defaulting Lender; third, to the payment of any amounts owing to the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fourth, so long as no Default
exists, to the payment of any amounts owing to such Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that any
amounts held as cash collateral for funding obligations of a Defaulting Lender
shall be returned to such Defaulting Lender upon the termination of this
Agreement and the satisfaction of such Defaulting Lender’s obligations
hereunder. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.19 shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(b) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.19, performance by any
Borrower of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.19. The rights and remedies against a
Defaulting Lender under this Section 2.19 are in addition to any other rights
and remedies which any Borrower, the Agent or any Lender may have against such
Defaulting Lender.

(c) If the Company and, after the Co-Borrower Joinder Date, the Co-Borrower and
the Agent agree in writing in their reasonable determination that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Advances of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Advances to be funded and held on a pro rata basis by the Lenders

 

29



--------------------------------------------------------------------------------

in accordance with their pro rata share, whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of any Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

SECTION 2.20. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.10, (b) any Borrower is required to pay additional amounts to
any Lender or any governmental authority for the account of any Lender pursuant
to Section 2.13, (c) any Lender is a Defaulting Lender or a Non-Consenting
Lender or (d) any Lender and its Affiliates hold interests of 15% or more of the
then outstanding Advances or Commitments, as applicable, whether as a Lender or
a participant, unless each of the Company and, after the Co-Borrower Joinder
Date, the Co-Borrower has consented to such aggregate holdings,

then each of the Company and, after the Co-Borrower Joinder Date, the
Co-Borrower may, at its sole expense and effort and so long as no Default is
continuing, upon notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.06), all of its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(i) the Borrowers shall have paid to the Agent the assignment fee (if any)
specified in Section 9.06;

(ii) such assigning Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts then payable to it hereunder (including any amounts under
Section 9.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.13,
such assignment will result in a reduction in such compensation or payments
after the date of such assignment; and

(iv) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

 

30



--------------------------------------------------------------------------------

(a) Except as disclosed in filings with the Securities and Exchange Commission
prior to the date hereof, there shall have occurred no Material Adverse Change
with respect to the Company since December 31, 2011.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Company or any of its Subsidiaries pending or, to the knowledge of
the Company, threatened before any court, governmental agency or arbitrator that
(i) would be reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.

(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect; without limiting the generality of the foregoing, the Lenders shall
have been given such access to the management of the Company and its
Subsidiaries as they shall have requested.

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e) The Company shall have notified the Agent in writing as to the proposed
Effective Date.

(f) The Company shall have paid all accrued fees and expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent)
required to be paid on or prior to the Effective Date.

(g) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 with respect to
the Company are correct on and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(h) The Agent shall have received on or before the Effective Date the following,
each dated the Effective Date, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:

(i) The Notes of the Company to the order of the Lenders to the extent requested
by any Lender pursuant to Section 2.15.

(ii) Certified copies of the resolutions of the Board of Directors of the
Company approving this Agreement and the Notes to be delivered by it, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the Notes.

 

31



--------------------------------------------------------------------------------

(iii) A certificate of the Secretary or an Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes to be delivered by it and the
other documents to be delivered by it hereunder.

(iv) A favorable opinion of the general counsel of the Company, substantially in
the form of Exhibit D hereto and as to such other matters as any Lender through
the Agent may reasonably request.

(v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.

(i) The commitments under the 364-Day Credit Agreement (the “Existing Credit
Agreement”) dated as of December 19, 2011 among the Company, the lenders party
thereto and Citibank, N.A., as administrative agent, shall have been or shall
simultaneously be terminated and all Debt, interest, fees and other amounts
outstanding under the Existing Credit Agreement shall have been or shall
simultaneously be prepaid in full, and each of the Lenders that is a party to
the Existing Credit Agreement hereby waives, upon the execution of this
Agreement, any requirement of prior notice relating to the termination of the
commitments thereunder.

SECTION 3.02. Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent and dated such date:

(a) The Notes of such Designated Subsidiary to the order of the Lenders to the
extent requested by any Lender pursuant to Section 2.15.

(b) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and the Notes to be
delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement.

(c) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign its Designation Agreement and the Notes to be delivered by it
and the other documents to be delivered by it hereunder.

(d) A Designation Agreement duly executed by such Designated Subsidiary and the
Company.

(e) A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary substantially in the form of Exhibit D hereto, and as to
such other matters as any Lender through the Agent may reasonably request.

(g) Such other approvals, opinions or documents as any Lender through the Agent
may reasonably request including, without limitation, information and documents
required by governmental authorities in respect of with “know your customer” or
similar identification procedures.

 

32



--------------------------------------------------------------------------------

SECTION 3.03. Initial Advance to the Co-Borrower. The obligation of each Lender
to make an initial Advance to the Co-Borrower shall become effective on and as
of the first date (the “Co-Borrower Joinder Date”) on which the Agent shall have
received each of the following, in form and substance reasonably satisfactory to
the Agent and dated such date:

(a) The Notes of the Co-Borrower to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.15.

(b) Certified copies of the resolutions of the Board of Directors of the
Co-Borrower approving this Agreement and the Notes to be delivered by it, and of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement.

(c) A certificate of the Secretary or an Assistant Secretary or other proper
officer of the Co-Borrower certifying the names and true signatures of the
officers of the Co-Borrower authorized to sign the Co-Borrower Joinder Agreement
and the Notes to be delivered by it and the other documents to be delivered by
it hereunder.

(e) The Co-Borrower Joinder Agreement duly executed by the Co-Borrower, the
Company, the Agent and each Lender (it being understood that notwithstanding
Section 3.05 below or anything else in this Agreement, no Lender shall be
obligated to execute the Co-Borrower Joinder Agreement or to otherwise consent
to the addition of the Co-Borrower as a Borrower hereunder, but each Lender
shall respond commercially promptly to any request to execute the Co-Borrower
Joinder Agreement).

(f) Audited financial statements of the Co-Borrower for each of the three fiscal
years immediately preceding the Co-Borrower Joinder Date.

(g) A favorable opinion of counsel (which may be in-house counsel) to the
Co-Borrower substantially in the form of Exhibit D hereto, and as to such other
matters as any Lender through the Agent may reasonably request.

(h) Such other approvals, opinions or documents as any Lender through the Agent
may reasonably request including, without limitation, information and documents
required by governmental authorities in respect of with “know your customer” or
similar identification procedures at least five days prior to the Co-Borrower
Joinder Date.

SECTION 3.04. Conditions Precedent to Each Borrowing, Commitment Increase and
Extension Date. The obligation of each Lender to make an Advance on the occasion
of each Borrowing, each Commitment Increase and each extension of Commitments
pursuant to Section 2.18 shall be subject to the conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing, the
applicable Increase Date or the applicable Extension Date (a) the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, the request for Commitment Increase or request of Commitment
Extension with respect to such Borrower and the acceptance by the applicable
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by such Borrower that on the date of such Borrowing, such Increase Date
or such Extension Date such statements are true):

 

33



--------------------------------------------------------------------------------

(x) in the case of any such Borrowing, Commitment Increase or extension of the
Commitments related to the Company or any Designated Subsidiary:

(i) the representations and warranties of the Company contained in Section 4.01
(except, in the case of each any Borrowing, the representations set forth in the
last sentence of subsection (e) thereof and in subsection (f)(i) thereof) and,
in the case of any Borrowing made to or on behalf of a Designated Subsidiary, in
the Designation Agreement for such Designated Subsidiary, are correct on and as
of such date, before and after giving effect to such Borrowing and to the
application of the proceeds therefrom or from such Commitment Increase or such
Extension Date, as though made on and as of such date,

(ii) no event has occurred and is continuing, or would result from such
therefrom or from such Commitment Increase or such Extension Date or from the
application of the proceeds therefrom, that constitutes a Default with respect
to the Company or any Designated Subsidiary, and

(iii) the Borrowing is within any applicable debt limitations established by the
Board of Directors of such Borrower; and

(y) in the case of any such Borrowing, Commitment Increase or extension of the
Commitments related to the Co-Borrower:

(i) the representations and warranties of the Co-Borrower contained in
Section 4.01 and in the Co-Borrower Joinder Agreement (except, in the case of
each any Borrowing, the representations set forth in the last sentence of
subsection (e) of the Co-Borrower Joinder Agreement and in subsection (f)(i) of
the Co-Borrower Joinder Agreement) are correct on and as of such date, before
and after giving effect to such Borrowing and to the application of the proceeds
therefrom or from such Commitment Increase or such Extension Date, as though
made on and as of such date,

(ii) no event has occurred and is continuing, or would result from such
therefrom or from such Commitment Increase or such Extension Date or from the
application of the proceeds therefrom, that constitutes a Default with respect
to the Co-Borrower, and

(iii) the Borrowing is within any applicable debt limitations established by the
Board of Directors of the Co-Borrower;

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request related to
clauses (a)(x)(i) or (ii) or clauses (y)(i) or (ii) of this Section.

SECTION 3.05. Determinations Under Sections 3.01, 3.02 and 3.03. For purposes of
determining compliance with the conditions specified in Sections 3.01, 3.02 and
3.03, each Lender shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Company, by notice to the Lenders, designates as the proposed Effective Date or
the date of the initial Advance to the applicable Designated Subsidiary or to
the Co-Borrower, as the case may be, specifying its objection thereto. The Agent
shall promptly notify the Lenders of the occurrence of the Effective Date and
each date of initial Advance to a Designated Subsidiary or to the Co-Borrower,
as applicable.

 

34



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. Each of the Company and, after the
Co-Borrower Joinder Date, the Co-Borrower represents and warrants, as to itself
and not as to any other Borrower, as follows:

(a) Such Borrower is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization.

(b) The execution, delivery and performance by such Borrower of this Agreement
and the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within such Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) such
Borrower’s charter or by-laws or (ii) law or any contractual restriction binding
on or affecting such Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by such Borrower of
this Agreement or the Notes to be delivered by it.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by such
Borrower. This Agreement is, and each of the Notes delivered by such Borrower
when delivered hereunder will be, the legal, valid and binding obligation of
such Borrower enforceable against such Borrower in accordance with their
respective terms.

(e) The Audited Financial Statements applicable to such Borrower, accompanied by
an opinion of Ernst & Young LLP, independent public accountants (or other
independent public accountants of national standing), and the Quarterly
Financial Statements applicable to such Borrower, duly certified by the chief
financial officer of such Borrower, copies of which have been furnished to each
Lender, fairly present in all material respects, subject, in the case of said
Quarterly Financial Statements, to year-end audit adjustments, the Consolidated
financial condition of such Borrower and its Subsidiaries as at such dates and
the Consolidated results of the operations of such Borrower and its Subsidiaries
for the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied. Except as disclosed in filings with
the Securities and Exchange Commission prior to the date hereof, since
December 31, 2011, there has been no Material Adverse Change with respect to the
Company.

(f) There is no pending or, to the knowledge of the Company, threatened action,
suit, investigation, litigation or proceeding affecting such Borrower or any of
its Subsidiaries before any court, governmental agency or arbitrator that (i) is
not disclosed in a filing by such Borrower with the Securities and Exchange
Commission and would be reasonably likely to have a Material Adverse Effect with
respect to the Company or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.

(g) Such Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to

 

35



--------------------------------------------------------------------------------

purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock. Following application of the
proceeds of each Advance, not more than 25 percent of the value of the assets
(either of such Borrower only or of such Borrower and its Subsidiaries on a
Consolidated basis) that are subject to a restriction on sale, pledge, or
disposal under this Agreement will be represented by margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System).

(h) Such Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

ARTICLE V

COVENANTS OF THE BORROWERS

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, each of the Company and,
after the Co-Borrower Joinder Date, the Co-Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA and the Patriot Act,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all federal
and other material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its material property; provided, however, that neither
such Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Borrower or such Subsidiary operates; provided,
however, that such Borrower and its Subsidiaries may self-insure (including
through captive insurance subsidiaries) to the extent consistent with prudent
business practice.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence and
its material rights (charter and statutory) and franchises; provided, however,
that such Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
such Borrower nor any of its Subsidiaries shall be required to preserve any
right or franchise if the Board of Directors of such Borrower or such Subsidiary
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of such Borrower or such Subsidiary, as the case may be,
and that the loss thereof is not disadvantageous in any material respect to such
Borrower or such Subsidiary.

 

36



--------------------------------------------------------------------------------

(e) Visitation Rights. At any reasonable time and from time to time during
normal business hours, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine the records and books of account of, and
visit the properties of, such Borrower and any of its Subsidiaries, and, upon
execution of a confidentiality agreement, to discuss the affairs, finances and
accounts of such Borrower and any of its Subsidiaries with any of the officers
or directors of such Borrower and with their independent certified public
accountants, provided, however, that examination of the records and books of
account of such Borrower or any of its Subsidiaries shall occur only at times
when an Advance or Advances made to the Company or any Designated Subsidiary or
made to the Co-Borrower, as applicable, shall be outstanding.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Borrower and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

(h) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 40 days after the end of each
of the first three quarters of each fiscal year of such Borrower, the
Consolidated balance sheet of such Borrower and its Subsidiaries as of the end
of such quarter and Consolidated statements of income and cash flows of such
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of such
Borrower as having been prepared in accordance with generally accepted
accounting principles (it being understood that the certification provided by
the chief financial officer in compliance with the Sarbanes-Oxley Act is
acceptable for this purpose) and prepare and deliver a certificate of the chief
financial officer of such Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03 (it being understood that the only
certification regarding pro forma adjustments included in such calculation shall
be that the adjustments are reasonable good faith estimates prepared on the
basis of information available as of the date that such pro forma adjustments
are determined), provided that in the event of any change since the date hereof
in generally accepted accounting principles used in the preparation of such
financial statements, such Borrower shall provide the financial information
required for the determination of compliance with Section 5.03 based on GAAP in
effect as of the date hereof;

(ii) as soon as available and in any event within 75 days after the end of each
fiscal year of such Borrower, a copy of the annual report for such year for such
Borrower containing the Consolidated balance sheet of such Borrower and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of such

 

37



--------------------------------------------------------------------------------

Borrower and its Subsidiaries for such fiscal year, in each case accompanied by
an opinion by Ernst & Young LLP or other independent public accountants of
national standing to the effect that such Consolidated financial statements
fairly present its financial condition and results of operations on a
Consolidated basis in accordance with generally accepted accounting principles
consistently applied and prepare and deliver a certificate of the chief
financial officer of such Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03 (it being understood that the only
certification regarding pro forma adjustments included in such calculation shall
be that the adjustments are reasonable good faith estimates prepared on the
basis of information available as of the date that such pro forma adjustments
are determined), provided that in the event of any change since the date hereof
in generally accepted accounting principles used in the preparation of such
financial statements, such Borrower shall provide the financial information
required for the determination of compliance with Section 5.03 based on GAAP in
effect as of the date hereof;

(iii) as soon as possible and in any event within five Business Days after the
occurrence of each Default with respect to the Company or any Designated
Subsidiary or with respect to the Co-Borrower, as applicable, continuing on the
date of such statement, a statement of the chief financial officer of such
Borrower setting forth details of such Default and the action that such Borrower
has taken and proposes to take with respect thereto;

(iv) if Advances made to the Company or any Designated Subsidiary, in the case
of the Company, or made to the Co-Borrower, in the case of the Co-Borrower, are
outstanding and if such are not available on the Internet at www.att.com,
www.sec.gov or another website designated by such Borrower, promptly after the
sending or filing thereof, copies of all reports that such Borrower sends to any
of its securityholders, and copies of all reports and registration statements
that such Borrower or any Subsidiary files with the Securities and Exchange
Commission or any national securities exchange;

(v) prompt notice of the commencement of all actions and proceedings before any
court, governmental agency or arbitrator affecting such Borrower or any of its
Subsidiaries of the type described in Section 4.01(f); and

(vi) such other information respecting such Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request of a
material nature that may reasonably relate to the condition (financial or
otherwise), operations, properties or prospects of such Borrower or such
Borrower and its Subsidiaries taken as a whole.

Reports and financial statements required to be furnished by such Borrower
pursuant to clauses (i), (ii) and (iv) of this subsection (h) shall be deemed to
have been furnished on the earlier of (A) the date on which such reports and
financial statements are posted on the Internet at www.sec.gov or (B) the date
on which such Borrower posts such reports, or reports containing such financial
statements, on its website on the Internet at www.att.com or at such other
website identified by such Borrower in a notice to the Agent and the Lenders and
that is accessible by the Lenders without charge; provided that the Lenders
shall be deemed to have received the information specified in clauses (i),
(ii) and (iv) of this subsection (h) on the date (x) such information is posted
at the website of the Agent identified from time to time by the Agent to the
Lenders and such Borrower and (y) such posting is notified to the Lenders (it
being understood that such Borrower shall have satisfied the timing obligations
imposed by those clauses as of the earliest date such information is posted on
the Internet at www.sec.gov or the website referred to in clause (B) above).

 

38



--------------------------------------------------------------------------------

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, neither the Company nor, after
the Co-Borrower Joinder Date, the Co-Borrower will:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens,

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by such Borrower or any Subsidiary of such Borrower in the ordinary course
of business to secure the purchase price of such property or equipment or to
secure Debt incurred solely for the purpose of financing the acquisition of such
property or equipment (including capital leases), or Liens existing on such
property or equipment at the time of its acquisition (other than any such Liens
created in contemplation of such acquisition that were not incurred to finance
the acquisition of such property) or extensions, renewals or replacements of any
of the foregoing for the same or a lesser amount, provided, however, that no
such Lien shall extend to or cover any properties of any character other than
the real property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced,

(iii) in the case of the Company and its Subsidiaries, the Liens existing on the
date hereof and described on Schedule 5.02(a) hereto and, in the case of the
Co-Borrower and its Subsidiaries, the Liens existing on the Co-Borrower Joinder
Date and described on Schedule 5.02(a) to the Co-Borrower Joinder Agreement,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with such Borrower or any Subsidiary of such Borrower or
becomes a Subsidiary of such Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
such Borrower or such Subsidiary or acquired by such Borrower or such
Subsidiary,

(v) Liens on accounts receivable (and in property securing or otherwise
supporting such accounts receivable together with proceeds thereof) of such
Borrower and its Subsidiaries in connection with a Receivables Securitization,

(vi) Liens on assets of a Subsidiary that is a regulated telephone company (a
“Telco”) that, pursuant to the public debt indenture(s) of such Telco, are
created upon the merger or conveyance or sale of all or substantially all of the
assets of such Telco,

(vii) Liens on real property securing Debt and other obligations in an aggregate
principal amount not to exceed $1,000,000,000 at any time outstanding,

 

39



--------------------------------------------------------------------------------

(viii) other Liens securing Debt and other obligations in an aggregate principal
amount not to exceed at any time outstanding five percent of Consolidated Net
Tangible Assets, and

(ix) the replacement, extension or renewal of any Lien permitted by clause (iii)
or (iv) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Debt secured thereby.

(b) Mergers, Etc. Merge or consolidate with or into, or, directly or indirectly,
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by generally accepted accounting principles.

SECTION 5.03. Financial Covenant. The Company and, after the Co-Borrower Joinder
Date, the Co-Borrower, will maintain, as of the last day of each fiscal quarter,
a ratio of Consolidated Debt for Borrowed Money to Consolidated EBITDA of such
Borrower and its Subsidiaries for the four quarters then ended of not more than
3.0 to 1.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing with respect to the Company or, after
the Co-Borrower Joinder Date, the Co-Borrower:

(a) Failure to pay any principal of any Advance made to the Company or any
Designated Subsidiary or any Advance made to the Co-Borrower when the same
becomes due and payable; or such Borrower shall fail to pay any interest on any
Advance or to make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or

(b) Any representation or warranty made by such Borrower herein or by such
Borrower in connection with this Agreement shall prove to have been incorrect in
any material respect when made; provided that, for purposes of this clause (b),
each representation made by a Designated Subsidiary shall be deemed to be made
by the Company; or

(c) (i) Such Borrower shall fail to perform or observe any term, covenant or
agreement applicable to it contained in Section 5.01(d), (e) or (h), 5.02 or
5.03, or (ii) such Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 10 days after written
notice thereof shall have been given to such Borrower by the Agent or any
Lender; or

 

40



--------------------------------------------------------------------------------

(d) Such Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or net
amount of at least $400,000,000 in the aggregate (but excluding Debt owing by
such Borrower outstanding hereunder) of such Borrower or such Subsidiary (as the
case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; or

(e) Such Borrower or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against such Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 30 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or such Borrower or
any of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

(f) Final and non-appealable judgments or orders for the payment of money in
excess of $400,000,000 in the aggregate shall be rendered against such Borrower
or any of its Subsidiaries thirty days shall have passed since such judgment
became final and non-appealable and enforcement proceedings shall have been
commenced by any creditor upon such judgment or order; provided, however, that
any such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order; or

(g) (i) with respect to the Company (A) any Person or two or more Persons acting
in concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of such Borrower
(or other securities convertible into such Voting Stock) representing more than
50% of the combined voting power of all Voting Stock of such Borrower; or
(B) during any period of up to 24 consecutive months, commencing after the date
of this Agreement, individuals who at the beginning of such 24-month period were
directors of such Borrower shall cease for any reason (other than due to
retirement, death or disability) to constitute a majority of the board of
directors of such Borrower (except to the extent that individuals who at the
beginning of such 24-month period were replaced by individuals (x) elected by
66-2/3% of the remaining members of the board of directors of such Borrower or
(y) nominated for election by a majority of the remaining members of the board
of directors of such Borrower and thereafter

 

41



--------------------------------------------------------------------------------

elected as directors by the shareholders of such Borrower); or (ii) with respect
to the Co-Borrower, any Person or two or more Persons acting in concert (other
than the Company) shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of such Borrower
(or other securities convertible into such Voting Stock) representing more than
50% of the combined voting power of all Voting Stock of such Borrower; or

(h) Such Borrower or any ERISA Affiliate shall fail to satisfy minimum funding
requirements under Section 412 of the Code or Section 302 of ERISA to any Plan,
or apply for a waiver of such requirements; or

(i) So long as any Subsidiary of the Company is a Designated Subsidiary, any
provision of Article VII shall for any reason cease to be valid and binding on
or enforceable against the Company, or the Company shall so state in writing
(provided that this clause (i) shall not be applicable to the Co-Borrower);

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company (in the case of an
Event of Default by the Company or any Designated Subsidiary) or the Co-Borrower
(in the case of an Event of Default by the Co-Borrower), declare the obligation
of each Lender to make Advances to the Company and the Designated Subsidiaries
(in the case of an Event of Default by the Company or any Designated Subsidiary)
or the Co-Borrower (in the case of an Event of Default by the Co-Borrower) to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Company (in the case of an Event of Default by the Company or any Designated
Subsidiary) or the Co-Borrower (in the case of an Event of Default by the
Co-Borrower), declare the Advances, all interest thereon and all other amounts
payable by the Company and each Designated Subsidiary (in the case of an Event
of Default by the Company or any Designated Subsidiary) or the Co-Borrower (in
the case of an Event of Default by the Co-Borrower) under this Agreement to be
forthwith due and payable, whereupon such Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances to
such Borrower shall automatically be terminated and (B) the Advances made to
such Borrower, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by each Borrower.

ARTICLE VII

GUARANTY

SECTION 7.01. Unconditional Guaranty. The Company hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each Designated
Subsidiary now or hereafter existing under or in respect of this Agreement and
the Notes (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without

 

42



--------------------------------------------------------------------------------

limitation, fees and expenses of outside counsel) incurred by the Agent or any
Lender in enforcing any rights under this Article VII. Without limiting the
generality of the foregoing, the Company’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by such
Designated Subsidiary to the Agent or any Lender under or in respect of this
Agreement and the Notes but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Designated Subsidiary.

SECTION 7.02. Guaranty Absolute. (a) The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of the Company under
or in respect of this Article VII are independent of the Guaranteed Obligations
or any other obligations of any Designated Subsidiary under or in respect of
this Agreement and the Notes, and a separate action or actions may be brought
and prosecuted against the Company to enforce this Article VII, irrespective of
whether any action is brought against any Designated Subsidiary or whether any
Designated Subsidiary is joined in any such action or actions. The liability of
the Company under this Article VII shall be irrevocable, absolute and
unconditional irrespective of, and the Company hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

(a) any lack of validity or enforceability of this Agreement, any Note or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Designated Subsidiary under or in respect of this Agreement and the Notes, or
any other amendment or waiver of or any consent to departure from this Agreement
or any Note, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Designated
Subsidiary or any of its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Designated Subsidiary under this Agreement and the Notes or
any other assets of any Designated Subsidiary or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Designated Subsidiary or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Designated Subsidiary
now or hereafter known to the Agent or such Lender (the Company waiving any duty
on the part of the Agent and the Lenders to disclose such information);

 

43



--------------------------------------------------------------------------------

(g) the failure of any other Person to execute or deliver any guaranty or
agreement or the release or reduction of liability of the Company or other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Designated Subsidiary or any other guarantor or surety.

This Article VII shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Agent or any Lender or any other
Person upon the insolvency, bankruptcy or reorganization of any Designated
Subsidiary or otherwise, all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Article VII and any requirement that
the Agent or any Lender protect, secure, perfect or insure any Lien or any
property subject thereto or exhaust any right or take any action against any
Designated Subsidiary or any other Person or any collateral.

(b) The Company hereby unconditionally and irrevocably waives any right to
revoke this Article VII and acknowledges that the guaranty set forth in this
Article VII is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

(c) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any Designated Subsidiary, any other guarantor or any
other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.

(d) The Company hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Designated Subsidiary or any of its
Subsidiaries now or hereafter known by the Agent or such Lender.

(e) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Designated Subsidiary or any other insider guarantor that arise from
the existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Article VII, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the Agent
or any Lender against

 

44



--------------------------------------------------------------------------------

any Designated Subsidiary or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Designated Subsidiary or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Article VII shall have been paid in full in cash and the Commitments shall have
expired or been terminated. If any amount shall be paid to the Company in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Article VII and (b) the Termination Date, such amount
shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Article VII, whether matured or unmatured, in accordance with the terms of this
Agreement and the Notes, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Article VII thereafter arising.
If (i) the Company shall make payment to the Agent or any Lender of all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Article VII shall have been paid in full in
cash and (iii) the Termination Date shall have occurred, the Agent and the
Lenders will, at the Company’s request and expense, execute and deliver to the
Company appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the Company of an
interest in the Guaranteed Obligations resulting from such payment made by the
Company pursuant to this Article VII.

SECTION 7.05. Subordination. The Company hereby subordinates any and all debts,
liabilities and other obligations owed to the Company by any Designated
Subsidiary (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.05:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Designated Subsidiary), the Company may receive
regularly scheduled payments from such Designated Subsidiary on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to such Designated Subsidiary), however,
unless the Required Lenders otherwise agree, the Company shall not demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to such Designated Subsidiary, the Company agrees that
the Agent and the Lenders shall be entitled to receive payment in full in cash
of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Company receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Designated Subsidiary), the Company shall, if
the Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Agent and the Lenders and deliver
such payments to the Agent on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Company under the other provisions of this Article VII.

 

45



--------------------------------------------------------------------------------

(d) Agent Authorization. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to such Designated Subsidiary), the Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of the Company, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require the Company (A) to collect and enforce,
and to submit claims in respect of, Subordinated Obligations and (B) to pay any
amounts received on such obligations to the Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).

SECTION 7.06. Continuing Guaranty; Assignments. The guaranty under this Article
VII is a continuing guaranty and shall (a) remain in full force and effect until
the latest of (i) the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Article VII and (ii) the Termination Date,
(b) be binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.06.

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Authority. Each Lender hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Agent hereunder and under
the Notes and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and the Borrowers shall have no rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

SECTION 8.02. Agent Individually. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

 

46



--------------------------------------------------------------------------------

SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s duties
hereunder are solely ministerial and administrative in nature and the Agent
shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until any Borrower or any Lender shall have given notice to the Agent
describing such Default and such event or events.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created
hereby or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the Agent.

(d) Nothing in this Agreement shall require the Agent or any of its Related
Parties to carry out any “know your customer” or other checks in relation to any
Person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent or
any of its Related Parties.

 

47



--------------------------------------------------------------------------------

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless an officer
of the Agent responsible for the transactions contemplated hereby shall have
received notice to the contrary from such Lender prior to the making of such
Advance, and such Lender shall not have made available to the Agent such
Lender’s ratable portion of the applicable Borrowing. The Agent may consult with
legal counsel (who may be counsel for a Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 8.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VII and Section 9.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto.

SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Borrowers. At any time when the Agent or
its Affiliate is a Defaulting Lender, the Required Lenders may, and upon the
request of the Borrowers shall, remove the Agent by giving notice to the Agent.
Upon receipt or giving of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (such 30-day period, the “Lender Appointment Period”), then
the retiring Agent may on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Agent to appoint, on behalf of the
Lenders, a successor Agent, the retiring Agent may at any time upon or after the
end of the Lender Appointment Period notify the Borrowers and the Lenders that
no qualifying Person has accepted appointment as successor Agent and the
effective date of such retiring Agent’s resignation. Upon the resignation
effective date established in such notice and regardless of whether a successor
Agent has been appointed and accepted such appointment, the retiring Agent’s
resignation shall nonetheless become effective and (i) the retiring Agent shall
be discharged from its duties and obligations as Agent hereunder and (ii) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties as Agent of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations as Agent hereunder (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrowers to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Agent’s resignation
hereunder, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

 

48



--------------------------------------------------------------------------------

SECTION 8.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder.

SECTION 8.08. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by any Borrower), ratably according to the respective
principal amounts of the Advances then owed to each of them (or if no Advances
are at the time outstanding, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by any Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.08 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

SECTION 8.09. Other Agents. Each Lender hereby acknowledges that neither the
syndication agent, the documentation agents nor any other Lender designated as
any “Agent” on the signature pages hereof (other than the Agent) has any
liability hereunder other than in its capacity as a Lender.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall: (a) waive
any of the conditions specified in Section 3.01 without the written consent of
all Lenders, (b) increase or, subject to Section 2.18, extend the Commitment of
any Lender without the written consent of such Lender, (c) reduce the principal
of, or rate of interest on, the Advances or any fees or other amounts payable
hereunder without the written consent of all Lenders directly affected thereby,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or

 

49



--------------------------------------------------------------------------------

other amounts payable hereunder without the written consent of all Lenders
directly affected thereby, (e) change the definition of “Required Lenders”, or
the percentage of the Commitments or of the aggregate unpaid principal amount of
the Advances, or the number of Lenders, that shall be required for the Lenders
or any of them to take any action hereunder (including, without limitation,
approval of the joinder of the Co-Borrower) without the written consent of all
Lenders, (f) add any currencies to the definition of Committed Currencies
without the written consent of all Lenders directly affected thereby,
(g) increase the Co-Borrower Sublimit without the written consent of all Lenders
directly affected thereby, (h) so long as any Designated Subsidiary is a
Borrower hereunder, release the Company from its obligations under Section 7.01
without the written consent of all Lenders other than Defaulting Lenders or
(i) amend this Section 9.01 without the written consent of all Lenders; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Agent under this Agreement or any
Note.

(b) Any term or provision of this Section 9.01 to the contrary notwithstanding,
if the Agent and the Borrowers shall have jointly identified an obvious error or
any error or omission of a technical or immaterial nature in any provision of
this Agreement, then the Agent and the Borrowers shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the Lenders
shall have received prior written notice thereof and the Agent shall not have
received, within two Business Days of the date of such notice, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment.

SECTION 9.02. Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

(i) if to the Company or any Designated Subsidiary, to the Company at 208 S.
Akard Street, 27th Floor, Dallas, Texas 75202, Attention: Assistant Treasurer
(Facsimile No. (214) 746-2277; Telephone No. (214) 757-4681);

(ii) if to the Agent, to it at 1615 Brett Road, Building #3, New Castle,
Delaware 19720, Attention of Bank Loan Syndications (Facsimile No. 212-994-0961;
Email GLAgentOfficeOps@citi.com;

(iii) if to the Co-Borrower, to it at its address (or facsimile number)
specified in the Co-Borrower Joinder Agreement; and

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

50



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or any Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Each Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Borrower’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Borrower provides to the Agent pursuant to this
Agreement or the transactions contemplated herein which is distributed to the
Agent any Lender by means of electronic communications pursuant to this Section,
including through the Platform.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

51



--------------------------------------------------------------------------------

SECTION 9.04. Costs and Expenses. (a) Each of the Company and, after the
Co-Borrower Joinder Date, the Co-Borrower agrees severally, in proportion to
their respective Contribution Percentages, to pay within 20 days of demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of
Shearman & Sterling LLP, counsel for the Agent, with respect thereto and with
respect to advising the Agent as to its rights and responsibilities under this
Agreement. Each Borrower further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement against such
Borrower (whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 9.04(a).

(b) Each of the Company and, after the Co-Borrower Joinder Date, the Co-Borrower
agrees severally, in proportion to their respective Contribution Percentages, to
indemnify and hold harmless the Agent and each Lender and each of their Related
Parties (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable and out of pocket fees and disbursements of one counsel to such
Indemnified Party and its Related Parties) incurred by or asserted or awarded
against any Indemnified Party or such Indemnified Party’s Related Parties, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence,
material breach or willful misconduct of such Indemnified Party or its Related
Parties. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 9.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Borrower, its directors, equityholders or creditors, an Indemnified
Party, a Related Party or any other Person (except for any disputes among any
Indemnified Party and its Related Parties), whether or not any Indemnified Party
or Related Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Each Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.07(d) or (e), 2.09 or 2.11, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.06 as a result of a demand by a Borrower
pursuant to Section 2.20, or by an Increasing or Assuming Lender in accordance
with Section 2.17(d) other than on the last day of any Interest Period, such
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without

 

52



--------------------------------------------------------------------------------

limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance. If the amount of the
Committed Currency purchased by any Lender in the case of a Conversion or
exchange of Advances in the case of Section 2.08 or 2.12 exceeds the sum
required to satisfy such Lender’s liability in respect of such Advances, such
Lender agrees to remit to such Borrower such excess.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.10, 2.13 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05. Binding Effect. (a) Counterparts; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in Article
III, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.06. Assignments and Participations. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

 

53



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Agent and, so long
as no Event of Default with respect to the Company or any Designated Subsidiary
or with respect to the Co-Borrower, as the case may be, has occurred and is
continuing, the Company and, after the Co-Borrower Joinder Date, the Co-Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company and, after the Co-Borrower Joinder Date, the
Co-Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless:

(x) an Event of Default with respect to the Company or any Designated Subsidiary
or with respect to the Co-Borrower, as the case may be, has occurred and is
continuing at the time of such assignment,

(y) an Event of Default with respect to any Borrower under Section 6.01(a) or
6.01(e) has occurred and is continuing at the time of such assignment or any
Advances have been accelerated in accordance with Section 6.01, or

(z) such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
unless such assignment would result in any Lender and its Affiliates holding
interests of 15% or more of the then outstanding Advances or Commitments;

provided that, except with respect to any assignment that would result in any
Lender and its Affiliates holding interests of 15% or more of the then
outstanding Advances or Commitments, each Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within five Business Days after having received notice
thereof pursuant to clause (iv) below; and

 

54



--------------------------------------------------------------------------------

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire. The Agent shall notify the Company and, after
the Co-Borrower Joinder Date, the Co-Borrower of each Assignment and Assumption
within three Business Days of receipt thereof.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any of such Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Borrower(s) and the Agent, the applicable pro rata share of
Advances previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances in accordance with its Commitment. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

Subject to consent from the Company and Co-Borrower where required and
acceptance and recording thereof by the Agent pursuant to paragraph (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.10 and 9.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

55



--------------------------------------------------------------------------------

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrowers and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Each Lender may sell participations to one or more banks or
other entities (other than any Borrower or any of its Affiliates) in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it), so long as the participant represents that to
the best of its knowledge, after due inquiry, such participant and its
Affiliates hold, and after giving effect to such proposed participation will
hold, interests in less than 15% of the then outstanding Advances or
Commitments, as applicable, whether as a Lender or a participant; provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment to the Borrowers hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) the
Borrowers, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to obtain any Confidential Information except
in accordance with Section 9.06(e), or approve or disapprove any amendment or
waiver of any provision of this Agreement or any Note or any consent or
withholding of consent to any departure by the Borrowers therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation.

Each Borrower agrees that each participant shall be entitled to the benefits of,
and subject to the limitations of, Sections 2.10 and 2.13 to the same extent as
if it were a Lender and had acquired its interest by assignment, provided that,
such participant shall not be entitled to receive any greater payment under
Section 2.10 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation is made with the applicable Borrower’s prior written
consent, and that no participant shall be entitled to the benefits of
Section 2.13 unless such Participant complies with Section 2.13(f) as if it were
a Lender. Each Lender that sells a participation, acting solely for this purpose
as an agent of the Borrowers, shall maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, and such Lender, the Borrowers and the Agent shall treat each Person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation upon the terms and subject to the conditions
of this Agreement. Upon the reasonable request of the Agent or any Borrower,
each Lender shall promptly provide to the Agent or such Borrower, as the case
may be, the identity of such Lender’s participants and the aggregate amount of
the participation interests held by each such participant and its Affiliates as
set forth on the Participant Register maintained by such Lender, as of the date
specified in such request.

 

56



--------------------------------------------------------------------------------

(e) Sharing of Information. Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.06, disclose to the assignee or participant or proposed assignee or
participant, any information relating to any Borrower furnished to such Lender
by or on behalf of such Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall enter into
a binding agreement enforceable by the Borrowers containing provisions to
preserve the confidentiality of any Confidential Information relating to any
Borrower or any of its Affiliates received by it from such Lender, at least as
favorable to the Borrowers as Section 9.07.

(f) Certain Pledges. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a central bank having jurisdiction over such Lender or to a Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

SECTION 9.07. Confidentiality; Patriot Act. Neither the Agent nor any Lender
shall disclose any Confidential Information to any other Person without the
consent of the applicable Borrower, other than (a) to the Agent’s or such
Lender’s Affiliates and their officers, directors, employees, agents and
advisors on a “need to know” basis and subject to the requirements of
Section 9.06(e), to actual or prospective assignees and participants, (b) as
required by any law, rule or regulation or judicial process, (c) as requested or
required by any state, federal or foreign authority or examiner regulating banks
or banking or other financial institutions or self regulatory authority, (d) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder and
(e) with the consent of the applicable Borrower. In the case of a disclosure
pursuant to clause (b) above, the disclosing party agrees, to the extent
permitted by applicable law, to promptly notify the applicable Borrower prior to
such disclosure and to request confidential treatment. Each of the Lenders
hereby notifies each Borrower that, pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
such Borrower, which information includes the name and address of such Borrower
and other information that will allow it to identify such Borrower in accordance
with the Patriot Act.

SECTION 9.08. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than five Business Days notice (or
ten Business Days notice in the case of any Subsidiary organized under laws of a
jurisdiction outside of the United States), notify the Agent that the Company
intends to designate a Subsidiary as a “Designated Subsidiary” for purposes of
this Agreement. On or after the date that is five Business Days after such
notice (or ten Business Days notice in the case of any Subsidiary organized
under laws of a jurisdiction outside of the United States), upon delivery to the
Agent and each Lender of a Designation Letter duly executed by the Company and
the respective Subsidiary and substantially in the form of Exhibit E hereto,
such Subsidiary shall thereupon become a “Designated Subsidiary” for all
purposes of this Agreement, and, upon fulfillment of the applicable conditions
set forth in Section 3.02 and after such Designation Letter is accepted by the
Agent, such Subsidiary shall thereupon become a Designated Subsidiary for all
purposes of this Agreement and, as such, shall have all of the rights and
obligations of a Borrower hereunder. The Agent shall promptly notify each Lender
of the Company’s notice of such pending designation by the Company and the
identity of the respective Subsidiary. Following the giving of any notice
pursuant to this Section 9.08(a), if the designation of such Designated
Subsidiary obligates the Agent or any Lender to comply with “know your customer”
or similar identification procedures in circumstances where the necessary
information is not already available to it, the Company shall, promptly upon the
request of the Agent or any Lender, supply such documentation and other evidence
as is reasonably requested by the Agent or any Lender in order for the Agent or
such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations.

 

57



--------------------------------------------------------------------------------

If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Subsidiary.

As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Borrower, and in
any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is not organized under the laws of a
jurisdiction other than of the United States or a political subdivision thereof,
any Lender that may not legally lend to, establish credit for the account of
and/or do any business whatsoever with such Designated Subsidiary directly or
through an Affiliate of such Lender as provided in the immediately preceding
paragraph (a “Protesting Lender”) shall so notify the Company and the Agent in
writing. With respect to each Protesting Lender, the Company shall, effective on
or before the date that such Designated Subsidiary shall have the right to
borrow hereunder, either (A) notify the Agent and such Protesting Lender that
the Commitments of such Protesting Lender shall be terminated; provided that
such Protesting Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from (if such Protesting Lender’s
Commitments are assigned) the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company or the relevant
Designated Subsidiary (in the case an assignment, of all other amounts or, if
such Commitments are terminated, of such outstanding principal and accrued
interest, fees and other amounts), or (B) cancel its request to designate such
Subsidiary as a “Designated Subsidiary” hereunder.

(b) Termination. Upon the request of the Company and the payment and performance
in full of all of the indebtedness, liabilities and obligations under this
Agreement of any Designated Subsidiary, then, so long as at the time no Notice
of Borrowing is outstanding, such Subsidiary’s status as a “Designated
Subsidiary” shall terminate upon notice to such effect from the Agent to the
Lenders (which notice the Agent shall give promptly. And only upon its receipt
of a request therefor from the Company). Thereafter, the Lenders shall be under
no further obligation to make any Advances hereunder to such Designated
Subsidiary.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the law of the State of New York.

SECTION 9.10. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

58



--------------------------------------------------------------------------------

(b) Waiver of Venue. Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any Note in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law. The Company and the Co-Borrower each
hereby agrees that service of process in any such action or proceeding brought
in any such New York State court or in such federal court may be made upon the
Corporate Secretary of the Company at 208 S. Akard Street, 27th Floor, Dallas,
Texas 75202 (the “Process Agent”) and the Company and the Co-Borrower each
hereby irrevocably appoints the Process Agent its authorized agent to accept
such service of process. Each Designated Subsidiary hereby agrees that service
of process in any such action or proceeding brought in the any such New York
State court or in such federal court may be made upon the Process Agent at its
address set forth above and each such Borrower hereby irrevocably appoints the
Process Agent its authorized agent to accept such service of process, and agrees
that the failure of the Process Agent to give any notice of any such service
shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon.

SECTION 9.11. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(c) The obligation of each Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.

 

59



--------------------------------------------------------------------------------

SECTION 9.12. Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definitions of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the
Borrowers) to be necessary to reflect the change in currency and to put the
Lenders and the Borrowers in the same position, so far as possible, that they
would have been in if no change in such Committed Currency had occurred.

SECTION 9.13. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 9.13, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
any debtor relief laws, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

60



--------------------------------------------------------------------------------

SECTION 9.14. Waiver of Jury Trial. Each of the Borrowers, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AT&T INC. By   /s/ Jonathan P. Klug Name:   Jonathan P. Klug Title:   Senior
Vice President and Treasurer CITIBANK, N.A., By   /s/ Michael Vondriska Name:  
Michael Vondriska Title:   Vice President

Initial Lenders

 

CITIBANK, N.A., By   /s/ Michael Vondriska Name:   Michael Vondriska Title:  
Vice President JPMORGAN CHASE BANK, N.A. By   /s/ Goh Siew Tan Name:   Goh Siew
Tan Title:   Vice President BANK OF AMERICA, N.A. By   /s/ Lisa M. Webster Name:
  Lisa M. Webster Title:   Director BARCLAYS BANK PLC By   /s/ Craig J. Malloy
Name:   Craig J. Malloy Title:   Director

 

61



--------------------------------------------------------------------------------

BNP PARIBAS By   /s/ Gregory R. Paul Name:   Gregory R. Paul Title:   Managing
Director By   /s/ Maria Mulic, CFA Name:   Maria Mulic, CFA Title:   Vice
President CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By   /s/ Judy Smith Name:  
Judy Smith Title:   Managing Director By   /s/ Sanja Gazahi Name:   Sanja Gazahi
Title:   Associate DEUTSCHE BANK AG NEW YORK BRANCH By   /s/ Virginia Cosenza
Name:   Virginia Cosenza Title:   Vice President By   /s/ Ming K. Chu Name:  
Ming K. Chu Title:   Vice President GOLDMAN SACHS BANK USA By   /s/ Mark Walton
Name:   Mark Walton Title:   Authorized Signatory LLOYDS TSB BANK PLC By   /s/
Dennis McClellan Name:   Dennis McClellan Title:   Assistant Vice President-M040
By   /s/ Stephen Giacolone Name:   Stephen Giacolone Title:   Assistant Vice
President-G011 MORGAN STANLEY BANK, N.A. By   /s/ Kelly Chin Name:   Kelly Chin
Title:   Authorized Signatory

 

62



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By   /s/ Jose Carlos Name:   Jose Carlos
Title:   Director MIZUHO CORPORATE BANK LTD. By   /s/ Bertram H. Tang Name:  
Bertram H. Tang Title:   Authorized Signatory ROYAL BANK OF CANADA By   /s/ D.W.
Scott Johnson Name:   D.W. Scott Johnson Title:   Authorized Signatory THE ROYAL
BANK OF SCOTLAND PLC By   /s/ Matthew Pennachio Name:   Matthew Pennachio Title:
  Authorized Signatory UBS LOAN FINANCE LLC By   /s/ Irja R. Otsa Name:   Irja
R. Otsa Title:  

Associate Director

Banking Products Services, US

By   /s/ Joselin Fernandes Name:   Joselin Fernandes Title:  

Associate Director

Banking Products Services, US

WELLS FARGO BANK, NATIONAL ASSOCIATION By   /s/ Matthew Olson Name:   Matthew
Olson Title:   Vice President THE BANK OF NEW YORK MELLON By   /s/ Thomas J.
Tarasovich, Jr. Name:   Thomas J. Tarasovich, Jr. Title:   Vice President

 

63



--------------------------------------------------------------------------------

COMERICA BANK By   /s/ Robert L. Nelson Name:   Robert L. Nelson Title:   Vice
President U.S. BANK, NATIONAL ASSOCIATION By   /s/ Thomas G. Gunder Name:  
Thomas G. Gunder Title:   SVP THE NORTHERN TRUST COMPANY By   /s/ Brandon C.
Rolek Name:   Brandon C. Rolek Title:   Senior Vice President MANUFACTURERS AND
TRADERS TRUST COMPANY By   /s/ Paul Rishar Name:   Paul Rishar Title:   Vice
President STATE STREET BANK AND TRUST COMPANY By   /s/ Andrei Bourdine Name:  
Andrei Bourdine Title:   AVP

 

64



--------------------------------------------------------------------------------

SCHEDULE I

AT&T INC.

FIVE YEAR CREDIT AGREEMENT

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

   Commitments  

Citibank, N.A.

   $ 231,375,000.00   

JPMorgan Chase Bank, N.A.

   $ 231,375,000.00   

Bank of America, N.A.

   $ 231,375,000.00   

Barclays Bank PLC

   $ 231,375,000.00   

BNP Paribas

   $ 173,250,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 173,250,000.00   

Deutsche Bank AG New York Branch

   $ 173,250,000.00   

Goldman Sachs Bank USA

   $ 173,250,000.00   

Lloyds TSB Bank plc

   $ 173,250,000.00   

Morgan Stanley Bank, N.A.

   $ 86,625,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 86,625,000.00   

Mizuho Corporate Bank, Ltd.

   $ 173,250,000.00   

Royal Bank of Canada

   $ 173,250,000.00   

The Royal Bank of Scotland plc

   $ 173,250,000.00   

UBS Loan Finance LLC

   $ 173,250,000.00   

Wells Fargo Bank, National Association

   $ 173,250,000.00   

The Bank of New York Mellon

   $ 37,500,000.00   

Comerica Bank

   $ 37,500,000.00   

U.S. Bank, National Association

   $ 37,500,000.00   

The Northern Trust Company

   $ 18,750,000.00   

Manufacturers and Traders Trust Co.

   $ 18,750,000.00   

State Street Bank and Trust Company

   $ 18,750,000.00   

Total Commitments:

   $ 3,000,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

EXISTING LIENS

None.



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

NON-NEGOTIABLE PROMISSORY NOTE

 

U.S.$                Dated:             , 20     

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
            corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
            (the “Lender”) for the account of its Applicable Lending Office on
the later of the Termination Date and the date designated pursuant to
Section 2.05 of the Credit Agreement (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Commitment
in figures] or, if less, the aggregate principal amount of the Advances made by
the Lender to the Borrower pursuant to the Five Year Credit Agreement dated as
of December 11, 2012 among the Borrower, [AT&T Inc.,] the Lender and certain
other lenders parties thereto, Citigroup Global Markets Inc., JPMorgan
Securities LLC, Barclays Bank PLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as joint lead arrangers and joint bookrunners, JPMorgan Chase
Bank, N.A., as syndication agent, Bank of America, N.A., Barclays Bank PLC and
Deutsche Bank Securities Inc., as documentation agents, and Citibank, N.A., as
Agent for the Lender and such other lenders (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent at its
account maintained at 388 Greenwich Street, New York, New York 10013, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note, (ii) contains
provisions for determining the Dollar Equivalent of Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 

[NAME OF BORROWER] By     Title:  



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

   Unpaid Principal
Balance    Notation
Made By

 

2



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF NOTICE OF

BORROWING

Citibank, N.A., as Agent

  for the Lenders parties

  to the Credit Agreement

  referred to below

  1615 Brett Road, Building #3

  New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, [NAME OF BORROWER], a             corporation (the “Borrower”),
refers to the Five Year Credit Agreement, dated as of December 11, 2012 (as
amended or modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Borrower, [AT&T Inc.,]
certain Lenders parties thereto, Citigroup Global Markets Inc., JPMorgan
Securities LLC, Barclays Bank PLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as joint lead arrangers and joint bookrunners, JPMorgan Chase
Bank, N.A., as syndication agent, Bank of America, N.A., Barclays Bank PLC and
Deutsche Bank Securities Inc., as documentation agents, and Citibank, N.A., as
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             , 20    .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is [$            ] [for a
Borrowing in a Committed Currency. List currency and amount of Borrowing].

(iv) The proceeds of the Proposed Borrowing shall be funded to account
maintained by the Borrower at             at its office at             , Account
No.             .

[(v) The initial Interest Period for each Eurocurrency Rate Advance made as part
of the Proposed Borrowing is             month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof) (and, if the
undersigned is a Designated Subsidiary, in the applicable Designation Letter)
are correct, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default, and

(C) the Proposed Borrowing is within any applicable debt limitations established
by the Board of Directors of the Borrower.

 

Very truly yours,

 

[NAME OF BORROWER]

By     Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                             [Assignor [is] [is not] a Defaulting
Lender]    2.    Assignee:                             [for each Assignee,
indicate [Affiliate][Approved Fund] of [identify Lender] 3.    Borrower(s):   
   AT&T Inc.    4.    Agent:       Citibank, N.A., as the Agent under the Credit
Agreement 5.    Credit Agreement:       The Five Year Credit Agreement dated as
of December 11, 2012 among AT&T Inc., the Lenders parties thereto, Citibank,
N.A., as Agent, and the other agents parties thereto

 



--------------------------------------------------------------------------------

6.    Assigned Interest:         

 

Assignor

   Assignee    Aggregate
Amount of
Commitment
/Advances
for all
Lenders18      Amount of
Commitment
Advances
Assigned18      Percentage
Assigned of
Commitment/
Advances19      CUSIP
Number       $         $           %             $         $           %      
      $         $           %      

 

[7.

Trade Date:                                              ]20

[Page break]

 

18 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date              and the Effective Date.

19 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

20 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                      , 20            [TO BE INSERTED BY AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:     Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:     Title:  

 

[Consented to and]23 Accepted:

 

[NAME OF AGENT], as Agent

By:     Title:  

[Consented to:]24

 

[NAME OF RELEVANT PARTY]

By:     Title:  

 

23 

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

24 

To be added only if the consent of the Company or the Co-Borrower and/or other
parties is required by the terms of the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, (iii) the financial condition of any Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by any Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.06(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 9.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(h) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is organized under the laws of a jurisdiction outside of the United
States, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

 

-4-



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. Notwithstanding the foregoing, the Agent shall make
all payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

-5-



--------------------------------------------------------------------------------

EXHIBIT D - FORM OF

OPINION OF COUNSEL

FOR THE BORROWER(S)

December 11, 2012

To each of the Lenders parties

  to the Five Year Credit

  Agreement dated as of December 11, 2012

  among AT&T Inc.,

  said Lenders and Citibank, N.A.,

  as Agent for said Lenders, and

  to Citibank, N.A., as Agent

Ladies and Gentlemen:

Pursuant to Section 3.01(h)(iv) of the Credit Agreement, dated as of
December 11, 2012 (the “Credit Agreement”), among [AT&T Inc.] (the “Borrower”),
the Lenders parties thereto and Citibank, N.A., as Agent for said Lenders, I am
of the opinion that:

1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

2. The Credit Agreement has been duly authorized, executed and delivered, and
constitutes a legal, valid and binding instrument enforceable against the
Borrower in accordance with its terms (subject, as to enforcement of remedies,
to applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws of general applicability relating to or
affecting creditors’ rights generally from time to time in effect and to general
principles of equity).

3. Neither the execution and delivery of the Credit Agreement or the issuance of
the Notes, nor the consummation of any other of the transactions therein
contemplated, nor the fulfillment of the terms thereof will conflict with,
result in a breach of, or constitute a default under, the charter or bylaws of
the Borrower or the terms of any indenture or other agreement or instrument
known to me and to which the Borrower is a party or by which the Borrower is
bound, or any applicable law, order or regulation known to me to be applicable
to the Borrower of any court, regulatory body, administrative agency,
governmental body or arbitrator having jurisdiction over the Borrower.

4. No order, consent, authorization, approval, registration or qualification of
or with any governmental agency or body having jurisdiction over the Borrower is
required for the due execution, delivery and performance by the Borrower of the
Credit Agreement and the Notes.

5. The form and terms of the Notes have been duly authorized and established by
all necessary corporate action, and, when executed and delivered, will
constitute valid and legally binding obligations of the Borrower (subject, as to
enforcement of remedies, to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar laws of general
applicability relating to or affecting creditors’ rights generally from time to
time in effect and to general principles of equity).

 

-1-



--------------------------------------------------------------------------------

6. To the best of my knowledge, there is no pending or overtly threatened
action, suit or proceedings against the Borrower or any of its Subsidiaries, as
such term is defined in the Credit Agreement, before any court, governmental
agency or arbitrator that purport to affect the legality, validity, binding
effect or enforceability of the Credit Agreement or any of the Notes or the
consummation of the transactions contemplated thereby or, if likely to have a
materially adverse effect upon the financial condition or operations of the
Borrower, that is not disclosed in a filing by the Borrower with the Securities
and Exchange Commission.

In giving the foregoing opinion, I have assumed that at the time of any
Borrowing and the execution of the Notes that any such Borrowing was in
accordance with any applicable debt limitations established by the Board of
Directors of the Borrower. In addition, I have relied, as to certain matters of
fact, upon certificates of responsible officers of the Borrower and public
officials.

Very truly yours,

 

-2-



--------------------------------------------------------------------------------

EXHIBIT E - FORM OF

DESIGNATION AGREEMENT

[DATE]

To each of the Lenders

  parties to the Credit Agreement

  (as defined below) and to Citibank, N.A.

  as Agent for such Lenders

Ladies and Gentlemen:

Reference is made to the Five Year Credit Agreement dated as of December 11,
2012 among AT&T Inc. (the “Company”), certain other borrowers parties thereto,
the Lenders parties thereto and Citibank, N.A., as administrative agent for said
Lenders (as amended or modified from time to time, the “Credit Agreement”).
Terms used herein and defined in the Credit Agreement shall have the respective
meanings ascribed to such terms in the Credit Agreement.

Please be advised that the Company hereby designates its undersigned Subsidiary,
            (“Designated Subsidiary”), as a “Designated Subsidiary” under and
for all purposes of the Credit Agreement.

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement. In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:

(a) The Designated Subsidiary is a [limited liability company] [corporation]
duly organized, validly existing and in good standing under the laws of
            .

(b) The execution, delivery and performance by the Designated Subsidiary of this
Designation Agreement, the Credit Agreement and the Notes to be delivered by it
are within the Designated Subsidiary’s corporate or other powers, have been duly
authorized by all necessary corporate or other action and do not contravene
(i) the Designated Subsidiary’s [charter or by-laws] [governing documents] or
(ii) law or any contractual restriction binding on or affecting the Designated
Subsidiary. The Designation Agreement and the Notes delivered by it have been
duly executed and delivered on behalf of the Designated Subsidiary.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any third party is
required for the due execution, delivery and performance by the Designated
Subsidiary of this Designation Agreement, the Credit Agreement or the Notes to
be delivered by it.

(d) This Designation Agreement is, and the Notes to be delivered by the
Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms.

 

i



--------------------------------------------------------------------------------

(e) There is no pending or, to the knowledge of the Designated Subsidiary,
threatened action, suit, investigation or proceeding affecting the Designated
Subsidiary or any of its Subsidiaries before any court, governmental agency or
arbitrator that purports to affect the legality, validity or enforceability of
this Designation Agreement, the Credit Agreement or any Note of the Designated
Subsidiary.

(f) The Designated Subsidiary is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Following application of the proceeds of each Advance, not
more than 25 percent of the value of the assets (either of the Designated
Subsidiary only or of the Designated Subsidiary and its Subsidiaries on a
Consolidated basis) that are subject to a restriction on sale, pledge, or
disposal under the Credit Agreement will be represented by margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System).

(g) The Designated Subsidiary is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours,

 

AT&T INC.

By       Name:   Title: [THE DESIGNATED SUBSIDIARY] By       Name:   Title:

 

ii



--------------------------------------------------------------------------------

EXHIBIT F - FORM OF

CO-BORROWER JOINDER AGREEMENT

[DATE]

To each of the Lenders

  parties to the Credit Agreement

  (as defined below) and to Citibank, N.A.

  as Agent for such Lenders

Ladies and Gentlemen:

Reference is made to the Five Year Credit Agreement dated as of December 11,
2012 among AT&T Inc. (the “Company”), certain other borrowers parties thereto,
the Lenders parties thereto and Citibank, N.A., as administrative agent for said
Lenders (as amended or modified from time to time, the “Credit Agreement”).
Terms used herein and defined in the Credit Agreement shall have the respective
meanings ascribed to such terms in the Credit Agreement.

Please be advised that AT&T Mobility II LLC, a Delaware limited liability
company (the “Co-Borrower”), shall be come a borrower under and for all purposes
of the Credit Agreement.

The Co-Borrower, in consideration of each Lender’s agreement to extend credit to
it under and on the terms and conditions set forth in the Credit Agreement, does
hereby assume each of the obligations imposed upon the “Co-Borrower” under the
Credit Agreement and agrees to be bound by the terms and conditions of the
Credit Agreement. In furtherance of the foregoing, the Co-Borrower hereby
represents and warrants to each Lender as follows:

(a) The Co-Borrower is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.

(b) The execution, delivery and performance by the Co-Borrower of this
Co-Borrower Joinder Agreement, the Credit Agreement and the Notes to be
delivered by it are within the Co-Borrower’s corporate or other powers, have
been duly authorized by all necessary corporate or other action and do not
contravene (i) the Co-Borrower’s governing documents or (ii) law or any
contractual restriction binding on or affecting the Co-Borrower. The Co-Borrower
Joinder Agreement and the Notes delivered by it have been duly executed and
delivered on behalf of the Co-Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any third party is
required for the due execution, delivery and performance by the Co-Borrower of
this Co-Borrower Joinder Agreement, the Credit Agreement or the Notes to be
delivered by it.

(d) This Co-Borrower Joinder Agreement is, and the Notes to be delivered by the
Co-Borrower when delivered will be, legal, valid and binding obligations of the
Co-Borrower enforceable against the Co-Borrower in accordance with their
respective terms.

(e) The Consolidated balance sheet of the Co-Borrower and its Subsidiaries as at
December 31, 20    , and the related Consolidated statements of income and cash
flows of the Co-

 

i



--------------------------------------------------------------------------------

Borrower and its Subsidiaries for the fiscal year then ended, accompanied by an
opinion of Ernst & Young LLP, independent public accountants, or other
independent public accounting firm of recognized national standing, and the
Consolidated balance sheet of the Co-Borrower and its Subsidiaries as at
            , 20     , and the related Consolidated statements of income and
cash flows of the Co-Borrower and its Subsidiaries for the [three][six][nine]
months then ended, duly certified by the chief financial officer of the
Co-Borrower, copies of which have been furnished to each Lender, fairly present
in all material respects, subject, in the case of said balance sheet as at such
date, and said statements of income and cash flows for the period then ended, to
year-end audit adjustments, the Consolidated financial condition of the
Co-Borrower and its Subsidiaries as at such dates and the Consolidated results
of the operations of the Co-Borrower and its Subsidiaries for the periods ended
on such dates, all in accordance with generally accepted accounting principles
consistently applied. Except as disclosed in filings with the Securities and
Exchange Commission prior to the date hereof, since the date of the Audited
Financial Statements, there has been no Material Adverse Change with respect to
the Co-Borrower.

(f) There is no pending or, to the knowledge of the Co-Borrower, threatened
action, suit, investigation, litigation or proceeding affecting the Co-Borrower
or any of its Subsidiaries before any court, governmental agency or arbitrator
that (i) is not disclosed in a filing by such Borrower with the Securities and
Exchange Commission and would be reasonably likely to have a Material Adverse
Effect with respect to the Co-Borrower or (ii) purports to affect the legality,
validity or enforceability of this Co-Borrower Joinder Agreement, the Credit
Agreement or any Note of the Co-Borrower.

(g) The Co-Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Following application of the proceeds of each Advance, not
more than 25 percent of the value of the assets (either of the Co-Borrower only
or of the Co-Borrower and its Subsidiaries on a Consolidated basis) that are
subject to a restriction on sale, pledge, or disposal under the Credit Agreement
will be represented by margin stock (within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System).

(h) The Co-Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

(i) As of the date hereof, the Liens set forth on the attached Schedule 5.02(a)
are the existing Liens applicable to the Co-Borrower and its Subsidiaries.

The Co-Borrower Sublimit is $            (which amount may be increased pursuant
to Section 2.17 of the Credit Agreement).

 

ii



--------------------------------------------------------------------------------

This Co-Borrower Joinder Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

Very truly yours,

 

AT&T MOBILITY II LLC

By       Name:   Title:

            [Address for notices]

 

AT&T INC.

By       Name:   Title:

 

Accepted as of the date first above written:

 

CITIBANK, N.A., as Agent and as a Lender

By:       Name:   Title: [NAME OF LENDER] By:       Name:   Title:

 

iii